


Exhibit 10.1
    
Bank of America Model Syndicated Credit Agreement
Published CUSIP Number: 31620KAA8
second amended and restated CREDIT AGREEMENT
Dated as of April 16, 2012


among


FIDELITY NATIONAL FINANCIAL, INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,


JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
and
BANK OF THE WEST
BMO HARRIS BANK N.A.
CITIBANK, N.A.
FIFTH THIRD BANK
REGIONS BANK
UNION BANK, N.A.,
as Co-Documentation Agents,


The Other Lenders Party Hereto






MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO SECURITIES, LLC,
as
Joint Lead Arrangers and Joint Book Managers





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
 
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
18
1.03
Accounting Terms.
18
1.04
Rounding
19
1.05
Times of Day
19
ARTICLE II.
the COMMITMENTS and Credit Extensions
19
2.01
Revolving Loans
19
2.02
Borrowings, Conversions and Continuations of Revolving Loans.
19
2.03
Swing Line Loans.
20
2.04
Prepayments.
22
2.05
Termination or Reduction of Commitments
22
2.06
Repayment of Loans.
22
2.07
Interest.
23
2.08
Fees.
23
2.09
Computation of Interest and Fees
23
2.1
Evidence of Debt.
23
2.11
Payments Generally; Administrative Agent’s Clawback.
24
2.12
Sharing of Payments by Lenders
25
2.13
Increase in Commitments.
25
2.14
Defaulting Lenders.
26
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
27
3.01
Taxes.
27
3.02
Illegality
30
3.03
Inability to Determine Rates
31
3.04
Increased Costs; Reserves on Eurodollar Rate Loans.
31
3.05
Compensation for Losses
32
3.06
Mitigation Obligations; Replacement of Lenders.
32
3.07
Survival
32
ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions
32
4.01
Conditions of Initial Credit Extension
33
4.02
Conditions to all Credit Extensions
34
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
34
5.01
Existence, Qualification and Power; Compliance with Laws
34
5.02
Authorization; No Contravention
34
5.03
Governmental Authorization; Other Consents
34
5.04
Binding Effect
34
5.05
Financial Statements; No Material Adverse Effect.
34
5.06
Litigation
35
5.07
No Default
35
5.08
Ownership of Property; Liens
35
5.09
Environmental Compliance
35
5.1
Insurance
35
5.11
Taxes
35
5.12
ERISA Compliance
36
5.13
Intellectual Property, Licenses, Etc
36
5.14
Subsidiaries
36




--------------------------------------------------------------------------------




5.15
Margin Regulations; Investment Company Act
36
5.16
Disclosure
36
5.17
Compliance with Laws
37
5.18
Solvent
37
5.19
Licenses
37
5.2
Employee Matters
37
5.21
Insurance Subsidiaries
37
5.22
Taxpayer Identification Number
37
ARTICLE VI.
AFFIRMATIVE COVENANTS
37
6.01
Financial Statements
37
6.02
Certificates; Other Information
38
6.03
Notices
39
6.04
Preservation of Existence, Etc
40
6.05
Maintenance of Properties
40
6.06
Maintenance of Insurance
40
6.07
Compliance with Laws
40
6.08
Books and Records
41
6.09
Inspection Rights
41
6.1
Use of Proceeds
41
6.11
Payment of Taxes
41
6.12
Designation of Strategic Investment Subsidiaries
41
ARTICLE VII.
NEGATIVE COVENANTS
41
7.01
Liens
41
7.02
Consolidations and Mergers; Sales of Assets
43
7.03
Investments
43
7.04
Limitation on Indebtedness
43
7.05
Transactions with Affiliates
45
7.06
Restricted Payments
45
7.07
Change in Business
45
7.08
Accounting Changes
45
7.09
Financial Covenants.
45
7.1
Restrictive Agreements, Etc
45
7.11
Certain Amendments
46
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
46
8.01
Events of Default
46
8.02
Remedies Upon Event of Default
48
8.03
Application of Funds
48
ARTICLE IX.
ADMINISTRATIVE AGENT
48
9.01
Appointment and Authority
48
9.02
Rights as a Lender
49
9.03
Exculpatory Provisions
49
9.04
Reliance by Administrative Agent
49
9.05
Delegation of Duties
50
9.06
Resignation of Administrative Agent.
50
9.07
Non-Reliance on Administrative Agent and Other Lenders
51
9.08
No Other Duties, Etc
51
9.09
Administrative Agent May File Proofs of Claim
51
ARTICLE X.
MISCELLANEOUS
51
10.01
Amendments, Etc
51
10.02
Notices; Effectiveness; Electronic Communication.
52




--------------------------------------------------------------------------------




10.03
No Waiver; Cumulative Remedies; Enforcement
53
10.04
Expenses; Indemnity; Damage Waiver.
54
10.05
Payments Set Aside
55
10.06
Successors and Assigns.
55
10.07
Treatment of Certain Information; Confidentiality
58
10.08
Right of Setoff
59
10.09
Interest Rate Limitation
59
10.1
Counterparts; Integration; Effectiveness
59
10.11
Survival of Representations and Warranties
59
10.12
Severability
59
10.13
Replacement of Lenders
59
10.14
Governing Law; Jurisdiction; Etc.
60
10.15
Waiver of Jury Trial
61
10.16
No Advisory or Fiduciary Responsibility
61
10.17
Electronic Execution of Assignments and Certain Other Documents
61
10.18
USA PATRIOT Act
61
10.19
ENTIRE AGREEMENT
61
 
 
 
SIGNATURES
S-1
 



SCHEDULES
2.01    Commitments and Applicable Percentages
5.05    Supplement to Interim Financial Statements
5.06    Existing Litigation
5.12    ERISA Matters
5.14    Subsidiaries
7.01    Existing Liens
7.02    Consolidations and Mergers; Sales of Assets
7.04    Existing Indebtedness
7.05    Affiliate Transactions
10.02    Administrative Agent's Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Revolving Loan Notice
B    Swing Line Loan Notice
C    Revolving Loan Note
D    Swing Line Note
E    Compliance Certificate
F-1    Assignment and Assumption
F-2    Administrative Questionnaire
G-1    Form of U.S. Tax Compliance Certificate
G-2    Form of U.S. Tax Compliance Certificate
G-3    Form of U.S. Tax Compliance Certificate
G-4    Form of U.S. Tax Compliance Certificate





--------------------------------------------------------------------------------




Exhibit 10.1


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of April 16, 2012, among FIDELITY NATIONAL FINANCIAL, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender.
The Borrower, certain of the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of September 12, 2006, as amended and
restated as of March 5, 2010 (as heretofore amended and restated and in effect
on the date of this Agreement, the “Existing Credit Agreement”). The parties
hereto desire to amend and restate the Existing Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS



1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or otherwise causing any Person to become a Subsidiary or (c) a
merger or consolidation or any other combination with another Person (other than
with a Person that is a Subsidiary); provided that the Borrower or one of its
Subsidiaries is the surviving entity. For the avoidance of doubt, “Acquisition”
shall not include any transaction or series of related transactions between or
among Persons that, before giving effect thereto, are the Borrower and/or one or
more of its Subsidiaries.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% of the
Voting Stock of such Person.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Annual Statement” means the annual financial statement of any insurance company
as required to be filed with the Department, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP. References to
amounts on particular exhibits, schedules, lines, pages and columns of such
Annual Statements are based on the formats promulgated by the NAIC for 2011
Annual Statements for the applicable type of insurance company. If such format
is changed in future years so that different information is contained in such
items or they no longer exist, it is understood that the reference is to
information consistent with that recorded in the referenced item in the 2011
Annual Statement of the insurance company.
“Applicable Debt” means obligations described in clauses (a) and (f) of the
definition of Indebtedness contained herein (other than obligations permitted by
Section 7.04(f) and (g)).

1

--------------------------------------------------------------------------------




“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment from
time to time in accordance with this Agreement. If the commitment of each Lender
to make Loans has been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
Debt Ratings
S&P/Moody's
Facility Fee
Eurodollar Rate +
Base Rate +
1
BBB+/Baa1 or higher
0.175
1.325
0.325
2
BBB/Baa2
0.225
1.400
0.400
3
BBB-/Baa3
0.300
1.450
0.450
4
BB+/Ba1 or lower
0.400
1.600
0.600



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the “Debt Ratings”) of the Borrower's
non-credit-enhanced, senior unsecured long-term debt (or, in the absence of such
a debt rating, a comparable corporate credit or issuer rating of the Borrower as
reasonably determined by the Administrative Agent); provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the higher of such Debt Ratings shall apply (with the Debt Rating
for Pricing Level 1 being the highest and the Debt Rating for Pricing Level 4
being the lowest); (b) if there is a split in Debt Ratings of more than one
level, then the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply; and (c) if the Borrower has no Debt Rating
from S&P and no Debt Rating from Moody's, the Applicable Rate shall be deemed to
be Pricing Level 4.
Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
The Applicable Rate immediately following such initial Applicable Rate shall be
determined based upon the initial publicly announced Debt Rating of the Borrower
after the Closing Date, effective as of the date of such announcement.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the date of the next such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, MLPFS, J.P. Morgan Securities LLC, in its
capacity as a joint lead arranger and a joint book manager, U.S. Bank National
Association, in its capacity as a joint lead arranger and a joint book manager,
and Wells Fargo Securities, LLC, in its capacity as a joint lead arranger and a
joint book manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment

2

--------------------------------------------------------------------------------




of each Lender to make Loans pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America's
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment, and including capitalized software expenditures,
reflected in the consolidated statement of cash flows of the Borrower and its
Subsidiaries.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.
“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement constituting
a Capital Lease and, for purposes of each Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Capital Stock” means, as to any Person, the equity interests in such Person,
including, without limitation, the shares of each class of capital stock in any
Person that is a corporation, each class of partnership interest in any Person
that is a partnership, and each class of membership interest in any Person that
is a limited liability company, and any warrants or options to purchase or
otherwise acquire any such equity interests.
“Cash Equivalents” means:
(a)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;
(b)    securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities or interest reset period of not more than 12 months from the date of
acquisition thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 (or long-term ratings of at least A3 or A-) from either Rating
Agency, or, with respect to municipal bonds, a rating of at least MIG 2 or
VMIG 2 from Moody's;
(c)    commercial paper issued by any Lender or any bank holding company owning
any Lender;
(d)    commercial paper maturing not more than 12 months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 or P-1 from either Rating Agency and commercial paper maturing not more than
90 days after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either Rating Agency;

3

--------------------------------------------------------------------------------




(e)    domestic and Eurodollar certificates of deposit or bankers' acceptances
maturing no more than one year after the date of acquisition thereof which are
either issued by any Lender or any other banks having combined capital and
surplus of not less than $100,000,000 (or in the case of foreign banks, the
dollar equivalent thereof) or are insured by the FDIC for the full amount
thereof;
(f)    repurchase agreements with a term of not more than 30 days for, and
secured by, underlying securities of the type without regard to maturity
described in clauses (a), (b) or (e) above entered into with any bank meeting
the qualifications specified in clause (e) above or securities dealers of
recognized national standing; and
(g)    shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types without regard
to maturity of securities described in clauses (a) through (f) above.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means, and shall be deemed to have occurred if: (a) at any
time Continuing Directors shall not constitute a majority of the Board of
Directors of the Borrower; or (b) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934), other than
Mr. William P. Foley II or Persons Controlled by him, shall at any time have
acquired direct or indirect beneficial ownership of a percentage equal to or
more than 50% of the outstanding Voting Stock of the Borrower.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, and (b) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender's name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, with or without recourse,
guaranteeing or intended to guarantee any Indebtedness, lease, dividend or other
monetary obligation (the “primary obligations”) of another Person (the “primary
obligor”) in any manner, including any obligation of that Person (a) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof, including indebtedness under any letter of credit
issued to provide credit support on behalf of the primary obligor to the holder
of the primary obligations. The amount of any Contingent Obligation shall be
deemed equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or
(y) the amount of the guaranty if limited in amount or, if not stated or if
indeterminable or unlimited in amount, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith. If the Contingent
Obligation is limited to recourse against particular assets, the amount of the
Contingent Obligation shall be deemed to be the lesser of the above and the fair
market value of the

4

--------------------------------------------------------------------------------




applicable assets. Notwithstanding the foregoing, the term “Contingent
Obligation” shall not include (a) endorsements of instruments for deposit or
collection in the ordinary course of business, and (b) obligations of any
Insurance Subsidiary under Insurance Contracts, Reinsurance Agreements and
Retrocession Agreements (but not including any of the foregoing that constitutes
financial reinsurance).
“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months (or, for the period comprising the first 12 months after the Closing
Date, has been a member of the Board of Directors at least since the Closing
Date), or (c) who has been nominated to be a member of such Board of Directors
by a majority of the other Continuing Directors then in office.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate”.
“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower, including such Indebtedness that is convertible (whether after the
satisfaction of any one or more conditions or otherwise) into any combination of
shares of Capital Stock and/or cash.
“Credit Extension” means each of the following: (a) a Revolving Borrowing and
(b) a Swing Line Borrowing.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender's
obligation to fund a Loan hereunder and states that such position is based on
such Lender's determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with

5

--------------------------------------------------------------------------------




such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.14(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the Swing Line Lender and
each other Lender promptly following such determination.
“Department” means the applicable Governmental Authority of the state of
domicile of an insurance company responsible for the regulation of said
insurance company.
“Designated Subsidiaries” means FAMI, Fortuna and their respective Subsidiaries.
“Disposition” means: (a) the sale, lease, conveyance, issuance or other
disposition of property by the Borrower or any Subsidiary, other than sales,
conveyances or other dispositions expressly permitted under Section 7.02(a),
7.02(b) or 7.02(c); and (b) the sale or transfer by the Borrower or any
Subsidiary of the Borrower of any equity securities issued by any Subsidiary of
the Borrower.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Bonds” means (a) debt instruments issued by agencies or
instrumentalities of the United States government other than the Department of
the Treasury and (b) corporate and municipal debt instruments and corporate
preferred stock which are (i) rated at least AAA by S&P and Aaa by Moody's,
(ii) regularly traded on a Public Market, and (iii) not subject to any unduly
burdensome federal or state securities laws or other laws which restrict or
limit their sale or transfer in any material respect.
“Eligible Government Securities” means obligations which are (a) issued or
guaranteed by the United States government (including the Department of the
Treasury), (b) regularly traded on a Public Market, and (c) not subject to any
unduly burdensome federal or state securities laws or other laws which restrict
or limit their sale or transfer in any material respect.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

6

--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America's London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America's London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning given to such term in the second
paragraph of this Agreement.
“Facility Fee” has the meaning specified in Section 2.08(a).
“FAMI” means Fidelity Asset Management, Inc., a California corporation.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

7

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated March 15, 2012, among the
Borrower, the Administrative Agent, MLPFS, J.P. Morgan Securities LLC, U.S. Bank
National Association, and Wells Fargo Securities, LLC.
“Fidelity Newport” means Fidelity Newport Holdings, LLC, a Delaware corporation,
which owns 100% of the Equity Interests of American Blue Ribbon Holdings, LLC, a
Delaware limited liability company.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction. 
“Fortuna” means Fortuna Service Company, LLC, a California limited liability
company.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender's Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means, subject to Section1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning specified in Section 2.13(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or incurred in connection with bankers' acceptances,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses;

8

--------------------------------------------------------------------------------




(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bank guaranties, surety bonds and
similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued
expenses, including reinsurance payables, in the ordinary course of business and
(ii) accrued pension costs, employee benefits and post-retirement healthcare
obligations);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    the principal amount of Capitalized Lease Liabilities and purchase money
indebtedness;
(g)    Synthetic Lease Obligations;
(h)    obligations in respect of Redeemable Stock of such Person;
(i)    Receivables Facility Attributed Indebtedness; and
(h)    all Contingent Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include all
recourse Indebtedness of any partnership, joint venture or limited liability
company in which such Person is a general partner, a joint venturer or a member
and for which such Person has liability. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. The amount of any Indebtedness which is also a
Contingent Obligation shall be determined as provided in the definition of
“Contingent Obligations”. If any Indebtedness is limited to recourse against
particular assets, the amount of the Indebtedness shall be deemed to be the
lesser of the fair market value of the applicable assets and the corresponding
Indebtedness. “Indebtedness” shall not include (i) obligations of any Insurance
Subsidiary under or pursuant to Insurance Contracts, Reinsurance Agreement and
Retrocession Agreements or (ii) earnout obligations in connection with any
Permitted Acquisition.
“Indebtedness For Borrowed Money” means, as to any Person at a particular time,
without duplication, all Indebtedness described in clauses (a), (c), (d), (g),
and (i) of the definition of “Indebtedness” above (but excluding intercompany
accounts payable and purchase money indebtedness), and any Contingent
Obligations of such Person in respect of any of the foregoing.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insurance Code” means, with respect to any insurance company, the insurance
code of its state of domicile and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Insurance Code shall
be construed to also refer to successor sections.
“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary but shall not include any Reinsurance Agreement or
Retrocession Agreement.
“Insurance Subsidiary” means each Subsidiary of the Borrower identified as an
Insurance Subsidiary (including Subsidiaries of such Subsidiary) on
Schedule 5.14 and each other Subsidiary (including Subsidiaries of such
Subsidiary) from time to time in the insurance business as certified by the
Borrower in writing to the Administrative Agent.
“Interest Expense” means, for any period, the amount of interest expense of the
Borrower (excluding any of its Subsidiaries) during such period determined in
accordance with GAAP.

9

--------------------------------------------------------------------------------




“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Interim Statements” means the quarterly financial statement of any insurance
company as required to be filed with the Department, together with all exhibits
or schedules filed therewith, prepared in conformity with SAP. References to
amounts on particular exhibits, schedules, lines, pages and columns of such
interim statements are based on the formats promulgated by the NAIC for 2011
interim statements for the applicable type of insurance company. If such format
is changed in future years so that different information is contained in such
terms or they no longer exist, it is understood that the reference is to
information consistent with that recorded in the referenced item in the 2011
interim statement of the insurance company.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.
“Legal Requirements” means all applicable Laws made by any Governmental
Authority (including any Department) having jurisdiction over the Borrower or a
Subsidiary of the Borrower.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“License” means any license, certificate of authority, permit, franchise or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of
insurance business.
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien

10

--------------------------------------------------------------------------------




(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing, but excluding any interests of a lessor under any
operating leases).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, the Fee Letter, and all other
documents executed and delivered by the Borrower to the Administrative Agent or
any Lender in connection herewith.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.
“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.
“Material Subsidiary” means, at any time, (a) each Subsidiary of the Borrower
identified as a Material Subsidiary on Schedule 5.14 and (b) each other
Subsidiary having (on a consolidated basis with its Subsidiaries) at such time
either (i) total (gross) revenues for the Test Period in excess of 5% of the
total (gross) revenues of the Borrower and its Subsidiaries for such Test Period
or (ii) total assets, as of the last day of the preceding fiscal quarter, having
a net book value in excess of 5% of the total assets of the Borrower and its
Subsidiaries as of such day, in each case, based upon the Borrower's most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.
“Maturity Date” means April 16, 2016; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning set forth in Section 10.09.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and a joint book manager.
“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.
“Net Disposition Proceeds” means, as to any Disposition by a Person, proceeds in
cash as and when received by such Person, net of (a) the direct costs relating
to such Disposition excluding amounts payable to such Person or any Affiliate of
such Person, (b) the amount of all taxes paid or reasonably estimated to be
payable by such Person in connection therewith, but including the excess, if
any, of the estimated taxes payable in connection with such Disposition over the
actual amount of taxes paid, immediately after the payment of such taxes,
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition, and (d) the amount of any

11

--------------------------------------------------------------------------------




reasonable reserve established in accordance with GAAP (i) in respect of
adjustments in the sale price of the asset which is the subject of such
Disposition and (ii) against any liabilities (other than any taxes deducted
pursuant to clause (b) above) associated with the assets sold or disposed of and
retained by the Borrower or any of its Subsidiaries (provided that the amount of
any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Disposition
Proceeds realized on the date of such reduction).
“Net Income” means, for any period, (a) for the Borrower's Subsidiaries which
are non-Insurance Subsidiaries, the net income of such non-Insurance
Subsidiaries from continuing operations before extraordinary items (excluding
from the calculation of net income gains and losses from Dispositions of assets)
for that period and (b) for purposes of Section 7.09(a), the net income of the
Borrower and its Subsidiaries from continuing operations before extraordinary
items (excluding from the calculation of net income gains and losses from
Dispositions of assets) for that period.
“Net Worth” means, at any time, the sum of all amounts (without duplication)
which, in accordance with GAAP, would be included in the Borrower's total equity
(excluding unrealized gains or losses recorded pursuant to FAS 115, but
including noncontrolling interests) as required to be reported in the Borrower's
then most recent consolidated balance sheet required to be delivered to the
Administrative Agent pursuant to this Agreement.
“Non-Consenting Lender” means any Lender (i) that does not approve any consent,
waiver or amendment that (A) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (B) has been
approved by the Required Lenders or (ii) that prohibits an Acquisition by the
Borrower or a Subsidiary by the exercise of clause (c) of the definition of
“Permitted Acquisition”, which Acquisition would otherwise be a Permitted
Acquisition.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means, with respect to the Borrower or any of its
Subsidiaries, Indebtedness of the Borrower or any of its Subsidiaries for which
the owner of such Indebtedness has no recourse, directly or indirectly, to the
Borrower or any of its Subsidiaries for the principal, premium, if any, and
interest on such Indebtedness, except (i) pursuant to mortgages, deeds of trust
or security interests in respect of specific land or equipment or other real or
personal property interests of the Borrower or any of its Subsidiaries, and the
proceeds thereof and (ii) recourse of any Person for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities, prohibited transfers, violations of single purposes entity
covenants and other circumstances customarily excluded from exculpation
provisions and/or included in separate guaranty or indemnification agreements in
non-recourse financings.
“Notes” means, collectively, the Revolving Loan Notes and the Swing Line Note.
“Obligations” means all advances to, and debts, liabilities and monetary
obligations of, the Borrower to any Lender, the Administrative Agent, any
Indemnitee or any Affiliate of any Lender arising under any Loan Document,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, including
interest and fees that accrue after the commencement by or against the Borrower
or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
any payment, recourse, repurchase, hold harmless, indemnity or similar
obligation of such Person or any of its Subsidiaries in respect of assets
transferred or payments made in respect thereof, other than limited recourse
provisions that are customary for transactions of such type and that neither
(i) have the effect of limiting the loss or credit risk of such purchasers or
transferees with respect to payment or performance by the obligors of the assets
so transferred, based on creditworthiness issues, nor (ii) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); (b) the monetary obligations under any financing
lease or so-called “synthetic”, tax retention or off-balance sheet lease
transaction which, upon the application of any Debtor Relief Law to such Person
or any of its Subsidiaries, would be characterized as indebtedness; (c) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (d) any other monetary obligation arising with respect to any
other transaction which (i) upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness
and is not so characterized prior to such application or (ii) is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheet of such Person and its Subsidiaries
(for purposes of this clause (d), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

12

--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” or “Outstandings” means, on any date, the aggregate
outstanding principal amount of Revolving Loans and Swing Line Loans after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Accounts Securitization” means, with respect to the Borrower and its
Subsidiaries, any pledge, sale, transfer, contribution, conveyance or other
disposition to a Securitization Vehicle of (a) accounts, chattel paper,
instruments or general intangibles (each as defined in the UCC) arising in
connection with the sale of goods or the rendering of services by such Person,
including, without limitation, the related rights to any finance, interest, late
payment charges or similar charges (such items, the “Receivables”), (b) such
Person's interest in the inventory or goods the sale of which by such Person
gave rise to such Receivable (but only to the extent such inventory or goods
consists of returned or repossessed inventory or goods, if any), (c) all other
guaranties, letters of credit, insurance and security interests or liens
purporting to secure or support payment of such Receivable, (d) all insurance
contracts, service contracts, books and records associated with such Receivable,
(e) any lockbox, post office box or similar deposit account related solely to
the accounts being transferred, (f) cash collections and cash proceeds of such
Receivable and (g) any proceeds of the foregoing (all such items referenced in
clauses (a) through (g), the “Transferred Assets”) which such sale, transfer,
contribution, conveyance or other disposition is funded by the Securitization
Vehicle in whole or in part by borrowings or the issuance of instruments or
securities that are paid principally from the cash derived from such Transferred
Assets; provided that the aggregate amount of gross proceeds available to the
Borrower or any Subsidiary in connection with all such transactions shall not at
the time of incurrence thereof exceed the greater of (i) $100,000,000 and (ii)
3% of Net Worth as of the end of the immediately preceding fiscal quarter and
provided further that such sale, transfer, contribution, conveyance or other
disposition and any Indebtedness arising from such sale, transfer, contribution,
conveyance or other disposition shall be without recourse to the Borrower or any
of its Subsidiaries except with respect to (A) reductions in the balance of such
Receivable as a result of any defective or rejected goods or set off by the
obligor of such Receivable transferred by such Person, or (B) breaches of
representations or warranties by such Person in any agreement, document or
instrument executed by such Person in connection with such pledge, sale,
transfer,

13

--------------------------------------------------------------------------------




contribution, conveyance or disposition.
“Permitted Acquisition” means, at any time of determination, any Acquisition by
the Borrower or any of its Subsidiaries with respect to which each of the
following requirements are met:
(a)    such Acquisition has been approved and recommended by the board of
directors or general partner (or similar entity) of the Person to be acquired or
which owns the assets of the Person be acquired;
(b)    at the time of such Acquisition, no Default or Event of Default
(including without limitation under the provisions of Section 7.09) shall have
occurred and be continuing or would result therefrom; and
(c)    the business of the Person or assets to be acquired is in the real estate
or title insurance business or is in an industry or business to which making a
loan would not violate one or more lending policies of any Lender, provided that
any such Lender's policies are uniformly administered and applied by such
Lender.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Synthetic Lease” means that certain Amended and Restated Master Lease
Agreement dated as of June 27, 2011 (as amended from time to time), by and
between SunTrust Bank, as Lessor, and the Borrower, as Lessee, which Synthetic
Lease shall not evidence Attributable Indebtedness of the Lessee in excess of
$75,000,000, including any extensions, renewals, replacements (which may include
sale-leasebacks) and refinancings in respect thereof, provided the Attributable
Indebtedness of the Lessee as a result thereof does not exceed $75,000,000.
“Permitted Synthetic Lease Liens” means a first priority Lien on the Borrower's
leasehold interest in the Leased Property (as defined in the Permitted Synthetic
Lease) in favor of the Synthetic Lease Lenders and Liens on the Borrower's
leasehold interest in the Leased Property permitted by the Permitted Synthetic
Lease.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Public Debentures” means (a) those certain 5.25% Notes Due March, 2013, of the
Borrower, in the original aggregate principal amount of $250,000,000, (b) those
certain 6.60% Notes Due May, 2017, of the Borrower, in the original aggregate
principal amount of $300,000,000, and (c) those certain 4.25% Convertible Senior
Notes due August, 2018, in the original aggregate principal amount of
$300,000,000, each issued pursuant to that certain Indenture dated as of
December 8, 2005 between the Borrower and The Bank of New York Mellon Trust
Company, N.A. (and related agreements and instruments), as amended by that
certain First Supplemental Indenture dated as of January 6, 2006, and that
certain Second Supplemental Indenture dated as of May 5, 2010.
“Public Lender” has the meaning specified in Section 6.02.
“Public Market” shall mean a nationally recognized United States public exchange
or other market reasonably acceptable to the Administrative Agent on which
securities, debt instruments and/or mutual funds are regularly traded.
“Rating Agency” means S&P or Moody's, collectively, the “Rating Agencies”.
“Receivables” has the meaning specified in the definition of “Permitted Accounts
Securitization”.
“Receivables Facility Attributed Indebtedness” means the amount of recourse
obligations outstanding under a receivables purchase facility on any date of
determination.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.
“Redeemable Stock” means any Equity Interests of the Borrower or any of its
Subsidiaries which prior to May 31, 2016

14

--------------------------------------------------------------------------------




is or may be (a) mandatorily redeemable, (b) redeemable at the option of the
holder thereof or (c) convertible into Indebtedness.
“Register” has the meaning specified in Section 10.06(c).
“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities of
one or more insurance or reinsurance companies.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person's
Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Remy” means Remy International, Inc., a Delaware corporation.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Revolving Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, and (b)
with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender in making such
determination.  
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, executive
vice presidents, chief financial officer, treasurer, controller, secretary or
assistant secretary of the Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.
“Restricted Payments” has the meaning specified in Section 7.06.
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender's participation in Swing Line Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“S&P” means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SAP” means, as to any insurance company, the statutory accounting practices
prescribed or permitted by the Department, or in the event that the Department
fails to prescribe or address such practices, NAIC guidelines.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal

15

--------------------------------------------------------------------------------




functions.
“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.
“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person's liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 548 of the
Bankruptcy Code of the United States and for purposes of the New York Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.
“Strategic Investment Subsidiaries” means any Person in which the Borrower or
any Subsidiary (a) owns a minority Investment on the Closing Date or
(b) acquires a minority Investment after the Closing Date, in each case at such
time as such Person becomes a Subsidiary and, subject to Section 6.12, solely
for so long as such Person continues to be a Subsidiary, including but not
limited to, Remy, Fidelity Newport and Ceridian Corporation to the extent they
become Subsidiaries. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, (i) the only representations and warranties
made herein with respect to the Subsidiaries of the Borrower that shall apply to
the Strategic Investment Subsidiaries and their respective Subsidiaries are the
representations and warranties made in Section 5.05 and Section 5.14 hereof,
(ii) the only covenants made herein with respect to the Subsidiaries of the
Borrower in Articles VI and Articles VII hereof that shall apply to the
Strategic Investment Subsidiaries and their respective Subsidiaries are the
covenants made in Section 6.01, Section 6.12, Section 7.01, Section 7.02,
Section 7.04, Section 7.05 and Section 7.09 and (iii) each reference to
“Subsidiary” in the Events of Default specified in Article VIII (other than (x)
in Section 8.01(f), (y) in Sections 8.01(b) and 8.01(c) as each relates to the
performance by a Strategic Investment Subsidiary of the covenants in Sections
6.01, 6.12, 7.01, 7.02. 7.04, 7.05 and 7.09 and (z) in Section 8.01(d) as it
relates to the representations and warranties made in Section 5.05 and Section
5.14) shall not refer to any Strategic Investment Subsidiary or any of its
Subsidiaries.
“Subsidiary” of a Person means any Person of which more than 50% of the Voting
Stock, or other Equity Interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.
“Sufficient Liquidity” means cash and Cash Equivalents (including, without
limitation, availability under this Agreement), Eligible Bonds and Eligible
Government Securities in an aggregate amount equal to or greater than the
principal amount of any Convertible Indebtedness that is surrendered for
conversion or required to be prepaid, to the extent cash is payable in respect
of the applicable conversion or prepayment.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such

16

--------------------------------------------------------------------------------




Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.03.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.03(a).
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Lenders” means those lending institutions that provide
financing under the Permitted Synthetic Lease.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” means, for any determination under this Agreement, (a) for any
Person which becomes a Subsidiary pursuant to an Acquisition, (i) during the
fiscal year of the Borrower during which such Acquisition is consummated, the
period beginning on the first day of such fiscal year and ending on the last day
of the fiscal quarter of the Borrower then last ended and (ii) at all times
after the end of the fiscal year of the Borrower during which such Acquisition
is consummated, the four consecutive fiscal quarters of the Borrower then last
ended and (b) for the Borrower and any other Subsidiary, the four consecutive
fiscal quarters of the Borrower then last ended.
“Total Capitalization” means, at any time, the sum of Net Worth and Total Debt.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Debt” means, at any time, (a) with respect to the Borrower and its
Subsidiaries (including, for the avoidance of doubt, any Strategic Investment
Subsidiary and its Subsidiaries at the time of determination) the sum, without
duplication, of (i) Applicable Debt at such time, (ii) non-contingent
reimbursement or payment obligations in respect of the items referred to in
clause (b) of the definition of “Indebtedness” contained in this Agreement at
such time, and (iii) Contingent Obligations in respect of Applicable Debt of
another Person at such time, minus (b) Non-Recourse Debt of the Designated
Subsidiaries.
“Total Debt to Total Capitalization Ratio” means, at any time, the ratio of
Total Debt to Total Capitalization at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Transferred Assets” has the meaning specified in the definition of “Permitted
Accounts Securitization”.
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code of New York.

17

--------------------------------------------------------------------------------




“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets as of the most recent valuation date with respect to which
a valuation is available at the time of determination, determined in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Voting Stock” means, with respect to any Person, shares of such Person's Equity
Interests having the right to vote for the election of directors or other
governing body of such Person under ordinary circumstances.
“Wholly-Owned Subsidiary” means any Person in which (other than directors'
qualifying Equity Interests required by Law) 100% of the Voting Stock and 100%
of the Equity Interests of every other class, in each case, at the time as of
which any determination is being made, is owned, beneficially and of record, by
the Borrower, or by one or more of the other Wholly-Owned Subsidiaries, or both.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)For purposes of Section 8.01, a breach of a financial covenant contained in
Section 7.09 shall be deemed to have occurred as of any date of determination
thereof by the Administrative Agent or as of the last day of any specified
measuring period, regardless of when the financial statements reflecting such
breach are delivered to the Administrative Agent and the Lenders.


1.03    Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP or SAP, as
applicable, applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements and the December 31, 2011 Annual Statements, as the case may be,
except for changes authorized or required by GAAP (but subject to clause (b) of
this Section 1.03), and except as otherwise specifically prescribed herein.
(b)Changes in GAAP. If at any time any change in GAAP or SAP or any change in
accounting treatment or practices required or authorized by any Governmental
Authority, as applicable, would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or SAP or
required by any Governmental Authority, as applicable (subject to the approval

18

--------------------------------------------------------------------------------




of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or SAP, as
applicable, without giving effect to such change therein and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or SAP or
required by any Governmental Authority, as applicable. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement (other than for purposes of provisions relating to
the preparation or delivery of financial statements), notwithstanding any change
in GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.


1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number) and shall exclude the financial results of any Person which, solely due
to ASC 810 requires the Borrower to consolidate in its financial statements, but
only to the extent that the owners of such Person's Indebtedness have no
recourse, directly or indirectly, to the Borrower or any of its Subsidiaries for
the principal, premium, if any, and interest on such Indebtedness.


1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).


ARTICLE II. the COMMITMENTS and Credit Extensions


2.01    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender's Commitment; provided, however, that after giving effect to any
Revolving Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender's Commitment. Within the limits of each Lender's Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.


2.02    Borrowings, Conversions and Continuations of Revolving Loans.
(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Applicable Percentages. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required. Each
Revolving Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
such Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any such Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Revolving Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Revolving Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Borrowing, a conversion of Revolving Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Revolving Loans to be
borrowed, converted or continued, (iv) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Revolving Loan in a Revolving Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Revolving Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.


(b)Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans, and if no timely notice of a conversion or
continuation

19

--------------------------------------------------------------------------------




is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Revolving Borrowing, each Lender shall
make the amount of its Revolving Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent's Office not later than
1:00 p.m. on the Business Day specified in the applicable Revolving Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Revolving Loan
Notice with respect to such Borrowing is given by the Borrower, there are Swing
Line Loans outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such Swing Line Loans, and second, shall
be made available to the Borrower as provided above.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America's prime rate used in determining the Base Rate promptly following the
public announcement of such change.


(e)After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than five Interest Periods in effect with
respect to Revolving Loans.


2.03    Swing Line Loans.


(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.03, but in its sole discretion and without any
obligation, to make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender's Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender's Commitment, and (y) the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.03, prepay under Section 2.04, and
reborrow under this Section 2.03. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender's Applicable Percentage times the amount of
such Swing Line Loan.


(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.03(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

20

--------------------------------------------------------------------------------






(c)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender's Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Revolving Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Revolving Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Revolving Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent's Office not later than 1:00 p.m. on the day specified in
such Revolving Loan Notice, whereupon, subject to Section 2.03(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.


(ii)If any Swing Line Loan cannot be refinanced by such a Revolving Borrowing in
accordance with Section 2.03(c)(i) because the conditions to borrowing in
Section 4.02 have not been satisfied, the request for Base Rate Loans submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Lenders fund its risk participation in
the relevant Swing Line Loan and each Lender's payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.03(c)(i)
shall be deemed payment in respect of such participation.


(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv)Each Lender's obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.03(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
applicable conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.



21

--------------------------------------------------------------------------------




(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.03 to refinance such Lender's Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.


(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


2.04    Prepayments.


(a)The Borrower may, upon notice to the Administrative Agent (which notice may,
at the Borrower's election, be conditioned upon the consummation of a
refinancing, provided the Borrower shall compensate each Lender for any
additional amounts required pursuant to Section 3.05 suffered as a result of any
notice that is conditioned upon the consummation of a refinancing), at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.14, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.


(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
partial prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans in an
aggregate amount equal to such excess.


2.05    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent (which notice may, at the Borrower's election, be
conditioned upon the consummation of a refinancing, provided the Borrower shall
compensate each Lender for any additional amounts required pursuant to Section
3.05 suffered as a result of any notice that is conditioned upon the
consummation of a refinancing), terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.


2.06    Repayment of Loans.


(a)The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.


(b)The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten Business Days after such Loan is made and (ii) the Maturity Date.

22

--------------------------------------------------------------------------------






2.07    Interest.


(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.


(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(i)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.08    Fees.


(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (“Facility Fee”) equal to the Applicable Rate times the actual daily amount
of the Aggregate Commitments (or, if the Aggregate Commitments have terminated,
on the Outstanding Amount of all Revolving Loans and Swing Line Loans),
regardless of usage, subject to adjustment as provided in Section 2.14. The
Facility Fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Loans or Swing Line Loans remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period (and, if applicable, thereafter on demand). The Facility
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.


(b)Other Fees.    The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.


2.09    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.10    Evidence of Debt.

23

--------------------------------------------------------------------------------






(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Loan Note and/or a Swing Line
Note, as applicable, which shall evidence such Lender's Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.


(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Swing Line Loans. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.


2.11    Payments Generally; Administrative Agent's Clawback.


(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing of Eurodollar Rate Loans (or, in the
case of any Revolving Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Revolving Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Revolving
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender's Revolving Loan included in such Revolving
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(i)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such

24

--------------------------------------------------------------------------------




Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.12    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans made by it, or the
participations in Swing Line Loans held by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Revolving
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Revolving Loans and
subparticipations in Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
other amounts owing them, provided that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Loans or subparticipations in Swing Line Loans to any assignee
or participant, other than an assignment to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.13    Increase in Commitments.


(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $100,000,000 (with Aggregate Commitments
not exceeding $900,000,000); provided that any such request for an increase
shall be in a minimum amount of $10,000,000, and in whole multiples of
$5,000,000 in excess thereof. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than five Business Days from the date of delivery of such notice to the
Lenders).



25

--------------------------------------------------------------------------------




(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders' responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent and the Swing Line
Lender (which approvals shall not be unreasonably withheld), the Borrower may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.


(d)Effective Date and Allocations. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.


(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (x) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase, and (y) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrower shall prepay any Revolving Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any non-ratable
increase in the Commitments under this Section.


(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.04, 2.12 or 10.01 to the contrary.


2.14    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:


(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent (but in no event later
than five Business Days after receipt) as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Swing Line Lender hereunder; third, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender's potential future funding obligations with respect to
Loans under this Agreement; fifth, to the payment of any amounts owing to the
Lenders or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender

26

--------------------------------------------------------------------------------




has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to Section
2.14(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)Certain Fees.
(A)Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the outstanding principal amount of the Revolving
Loans funded by it.


(B)With respect to any fee payable under Section 2.08(a), the Borrower shall not
be required to pay to the applicable Defaulting Lender or any other Lender any
such fee that, but for subsection (A) above, would have accrued with respect to
a Defaulting Lender's Commitment.


(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender's participation in Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender's
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non‑Defaulting Lender to exceed
such Non-Defaulting Lender's Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.


(v)Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to the Swing
Line Lenders' Fronting Exposure.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent and Swing
Line Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Swing Line Loans to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or the Borrower) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.


(ii)If the Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required

27

--------------------------------------------------------------------------------




based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.


(c)Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 30 days after demand
therefor accompanied by the certificate described below in this clause (c)(i),
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate, showing the calculation of the amount
owed in reasonable detail, as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. The Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.


(i)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting or
expanding any obligation of the Borrower to do so), (y) the Administrative Agent
and the Borrower, as applicable, against any Taxes attributable to such Lender's
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrower, as applicable, against any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or the
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Borrower, as the case may be, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably

28

--------------------------------------------------------------------------------




requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)executed originals of IRS Form W-8ECI;


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W‑8BEN; or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal

29

--------------------------------------------------------------------------------




withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.


(g)Survival. Each party's obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist (and each Lender hereby agrees to provide such notice promptly
after any such circumstances ceasing to exist). Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent and the Borrower are advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate (and each Lender hereby
agrees to provide such notice promptly after any such illegality ceasing to
exist). Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

30

--------------------------------------------------------------------------------






3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Revolving Borrowing of Base Rate Loans in the amount specified
therein.


3.04    Increased Costs; Reserves on Eurodollar Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, within 30 days after a receipt of a request of such
Lender accompanied by the certificate described in clause (c) below, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that no Lender shall make a demand for payment hereunder unless such
Lender is also making demand for payment on similarly situated borrowers.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender to a level below that
which such Lender or such Lender's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered; provided that no Lender shall make a
demand for payment hereunder unless such Lender is also making demand for
payment on similarly situated borrowers.


(c)Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the computation of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower
contemporaneously with any demand for payment shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs

31

--------------------------------------------------------------------------------




incurred or reductions suffered more than 120 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's demand for compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).


(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 15 days' prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 15 days from receipt of such
notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
amount payable to such Lender, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise but excluding any payment or prepayment as a result of a Lender's
failure to make a payment pursuant to Section 2.11(b)(i));


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss, cost or expense (excluding loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or invokes Section 3.02, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.


3.07    Survival. All of the parties' obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.






ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

32

--------------------------------------------------------------------------------






4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:


(a)The Administrative Agent's receipt of the following, each of which shall be
originals, electronic copies or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated on or about the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:


(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


(ii)a Revolving Credit Note executed by the Borrower in favor of each Lender
requesting a Revolving Credit Note;


(iii)the Swing Line Note executed by the Borrower, if requested by the Swing
Line Lender;


(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as of or about
the Closing Date as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;


(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is duly organized or formed, and that the
Borrower as of or about the Closing Date is validly existing and in good
standing in its state of incorporation or organization and/or domicile;


(vi)a favorable opinion of Foley & Lardner LLP, counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to matters concerning
the Borrower and the Loan Documents (including enforceability of the Loan
Documents under New York law) as the Required Lenders may reasonably request;


(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;


(viii)evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and that obligations under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
satisfied; and


(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Swing Line Lender or the Required Lenders reasonably
may require.


(b)Any fees (including upfront fees to the Lenders) required to be paid on or
before the Closing Date shall have been paid.
(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel (to the extent the Borrower has
agreed to be liable therefor) to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least three (3) days in advance of the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).


(d)The Closing Date shall have occurred on or before April 30, 2012.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the occurrence of the Closing Date, which notice
shall be conclusive and binding.

33

--------------------------------------------------------------------------------




4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)The representations and warranties of the Borrower contained in Article V
(excluding Sections 5.05(d) and 5.06 with respect to each Credit Extension other
than the initial Credit Extension) or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a), the first sentence of (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
through (f), respectively, of Section 6.01.


(b)No Default shall exist, or would result from such proposed Credit Extension.


(c)The Administrative Agent and, if applicable, the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.


Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES



The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power; Compliance with Laws. The Borrower
and each of its Material Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.


5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person's Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, (i) any material Contractual Obligation to which
such Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except with respect of clause (c),
to the extent such violation could not reasonably be expected to have a Material
Adverse Effect.


5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, other than
(a) such that have been obtained and are in full force and effect, (b) those the
failure of which could not reasonably be expected to have a Material Adverse
Effect and (c) with respect to execution, SEC filings.


5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower that is a party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of the Borrower that is a party thereto, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by Debtor Relief Laws and general equitable principles.


5.05    Financial Statements; No Material Adverse Effect.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material

34

--------------------------------------------------------------------------------




indebtedness and other liabilities required to be shown by GAAP, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments, Indebtedness and
Contingent Obligations. Schedule 5.05 sets forth all material indebtedness and
other material liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries not reflected on the December 31, 2011 audited
financial statements referred to above, incurred after the date of such
financial statements but prior to the Closing Date, including liabilities for
material commitments, Indebtedness and Contingent Obligations.


(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated September 30, 2011, and the related unaudited consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c)The December 31, 2011 Annual Statement of each Insurance Subsidiary and the
September 30, 2011 Interim Statements of each Insurance Subsidiary (i) were
prepared in accordance with SAP consistently applied through the periods covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of each Insurance Subsidiary as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of such Interim Statements for clauses (i) and (ii), to the absence of footnotes
and normal year-end adjustments; and (iii) show all material indebtedness and
other liabilities required to be shown by SAP, direct or contingent, of each
Insurance Subsidiary as of the date of such financial statements, including
liabilities for taxes, material commitments, Indebtedness and Contingent
Obligations.


(d)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


(e)Neither the Borrower nor any of its Subsidiaries has any Off-Balance Sheet
Liabilities except those permitted pursuant to Section 7.04(o) or
Section 7.04(p).


5.06    Litigation. Except (a) for liabilities of Insurance Subsidiaries under
Insurance Contracts, Reinsurance Agreement and Retrocession Agreements and
(b) as set forth in Schedule 5.06, there are no actions, suits or proceedings
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened in writing, at Law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues that (i) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (ii) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.


5.07    No Default. Neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.


5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and indefeasible title to, or valid leasehold interests in,
their respective real properties, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Permitted Liens.


5.09    Environmental Compliance. The Borrower and its Subsidiaries have
complied with all Environmental Laws, except for any Environmental Laws the
non-compliance therewith could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


5.10    Insurance. The Borrower and its Subsidiaries maintain insurance in full
force and effect with respect to its properties and business in such amounts,
covering such risks and liabilities and with such deductibles or self-insured
retentions as are in accordance with normal industry practice.


5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
or made provision for payment of all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are (a) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or SAP, as applicable, or (b) immaterial. There is no proposed tax
assessment against the Borrower or any Subsidiary that would be reasonably
likely to have a Material Adverse Effect.



35

--------------------------------------------------------------------------------




5.12    ERISA Compliance. Except as specifically disclosed in Schedule 5.12:


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.


(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
Borrower and each ERISA Affiliate has met, in all material respects, all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no material waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained; (iii) no Pension Plan
has any material Unfunded Pension Liability; (iv) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (v) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such material liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(vi) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.


5.13    Intellectual Property, Licenses, Etc. The Borrower and each of its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, licenses and other
rights that are used by the Borrower or such Subsidiary in connection with the
operation of their respective businesses, without conflict with the rights of
any other Person, except where the failure to have any such rights could not
reasonably be expected to have a Material Adverse Effect.


5.14    Subsidiaries. The Borrower has no Subsidiaries other than those
specifically disclosed on Schedule 5.14 and, after the Closing Date, those
permitted in accordance with Section 7.03, and there are no restrictions on the
Borrower or any of its Material Subsidiaries (excluding any Strategic Investment
Subsidiary and its Subsidiaries) which prohibit or otherwise restrict (i) the
ability of the Borrower or any of its Material Subsidiaries to grant any Liens
on any of their respective assets, other than (A) with respect to assets subject
to Capital Leases or purchase money security interests and those which are
licensed or sublicensed to Borrower or any of its Material Subsidiaries and (B)
restrictions under contracts to which Subsidiaries are party which became
Subsidiaries pursuant to an Acquisition, which contracts and restrictions were
in effect prior to such Acquisition or (ii) the transfer of cash or other assets
from any Material Subsidiary to the Borrower, other than, in the case of each of
the foregoing clauses (i) and (ii), prohibitions or restrictions existing under
or by reason of any Loan Document, the Public Debentures (but only to the extent
such Public Debentures require that the holders thereof be granted a pari-passu
Lien if a Lien is granted to another Person), Legal Requirements, customary
non-assignment provisions in contracts entered into in the ordinary course of
business and consistent with past practices, Department policies and practices
that restrict the ability of Insurance Subsidiaries to grant Liens on, pledge or
transfer assets and restrictions that may arise as a result of financial
covenants in other agreements evidencing Indebtedness permitted under Section
7.04.


5.15    Margin Regulations; Investment Company Act. Neither the Borrower nor any
of its Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. No part of the
proceeds of any Credit Extensions hereunder will be used for “purchasing” or
“carrying” “margin stock” as so defined or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulations U or X of such
Board of Governors. Neither the Borrower nor any of its Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.


5.16    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other factual information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make

36

--------------------------------------------------------------------------------




the statements therein, in the light of the circumstances under which they were
made, not misleading on the date when made; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.


5.17    Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.18    Solvent. The Borrower is, and the Borrower and its Subsidiaries are, on
a consolidated basis, Solvent.


5.19    Licenses. No License, the loss of which could reasonably be expected to
have a Material Adverse Effect, is the subject of a proceeding for suspension or
revocation which is reasonably likely to result in a suspension or revocation.
To the knowledge of the Responsible Officers of the Borrower, there is no
sustainable basis for such suspension or revocation of any License, the loss of
which could reasonably be expected to have a Material Adverse Effect.


5.20    Employee Matters. There are no strikes, work stoppages, election or
decertification petitions or proceedings, unfair labor charges, equal employment
opportunity proceedings, wage payment or material unemployment compensation
proceedings, material workers' compensation proceedings or other material
labor/employee related controversies pending or, to the knowledge of the
Responsible Officers of the Borrower, threatened between the Borrower or any of
its Subsidiaries and any of their respective employees, other than employee
grievances and other proceedings which could not in the aggregate reasonably be
expected to have a Material Adverse Effect.


5.21    Insurance Subsidiaries. All of the Annual Statements and Interim
Statements, together with any other financial or similar statements of the
Material Insurance Subsidiaries provided to the Administrative Agent, are
prepared in accordance with SAP and present fairly in accordance with SAP the
financial position of such Material Insurance Subsidiary for the period then
ended.


5.22    Taxpayer Identification Number. The Borrower's true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.


ARTICLE VI. AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than any indemnity or similar contingent obligation
not then accrued for which no claim has been made by the Administrative Agent or
any Lender) shall remain unpaid or unsatisfied, the Borrower agrees with the
Administrative Agent and the Lenders that:
6.01    Financial Statements. The Borrower shall deliver to the Administrative
Agent in form and detail satisfactory to the Administrative Agent:


(a)as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and accompanied by a report and opinion of a registered
public accounting firm of nationally recognized standing reasonably acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable securities
laws and shall not be subject to any “going concern” or like qualification or
exception or, except as to entities or businesses subject to Permitted
Acquisitions only, any qualification or exception as to the scope of such audit;


(b)as soon as available, but not later than 60 days after the end of each of the
first three fiscal quarters of each fiscal year, a copy of the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and the related consolidated statements of income, shareholders'
equity and cash flows for the period commencing on the first day and ending on
the last day of such quarter, and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (except for the absence of footnotes and
subject to ordinary, good faith year-end audit adjustments), the financial
position and the results of operations of the Borrower and the Subsidiaries as
of the date thereof;


(c)as soon as available, but not later than 105 days after the end of each
fiscal year, a copy of the Annual Statement of each Material Insurance
Subsidiary for such fiscal year prepared in accordance with SAP and accompanied
by the certification of the chief financial officer or treasurer of such
Material Insurance Subsidiary that such Annual Statement presents fairly in

37

--------------------------------------------------------------------------------




accordance with SAP the financial position of such Material Insurance Subsidiary
for the period then ended;


(d)as soon as possible, but no later than 60 days after the end of each of the
first three fiscal quarters of each fiscal year, a copy of the quarterly Interim
Statement of each Material Insurance Subsidiary for each such fiscal quarter,
all prepared in accordance with SAP and accompanied by the certification of the
chief financial officer or treasurer of such Insurance Subsidiary that all such
quarterly statements present fairly in accordance with SAP the financial
position of such Insurance Subsidiary for the period then ended; and


(e)within 105 days after the close of each fiscal year, a copy of each Material
Insurance Subsidiary's “Statement of Actuarial Opinion” which is provided to the
Department (or equivalent information should the Department no longer require
such a statement) as to the adequacy of loss reserves of such Material Insurance
Subsidiary, which opinion shall be in the format prescribed by the Insurance
Code.


6.02    Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent in form and detail satisfactory to the Administrative
Agent:


(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Responsible
Officer;


(b)promptly, copies of all financial statements and material reports that the
Borrower or any of its Material Subsidiaries sends or may make to, or file with,
any applicable Department;


(c)the following certificates and other information:


(i)promptly upon request by any Lender, (A) a copy of any final financial
examination reports or market conduct examination reports issued by a
Governmental Authority with respect to any Material Subsidiary of the Borrower
(and the Borrower, should it at any time engage or become involved in the
business of insurance), relating to the insurance business of each Material
Subsidiary or, if applicable, the Borrower (when, and if, prepared) and (B) a
copy of any interim report; provided that such Subsidiary or, if applicable, the
Borrower shall not have to deliver any interim report requested by a Lender
hereunder if a final report is issued and delivered to the Administrative Agent
within 90 days of such interim report;


(ii)promptly after the receipt by a Responsible Officer of the Borrower of such
notice, notice of the actual suspension, termination or revocation of any
material license of the Borrower or any of its Material Subsidiaries by any
Governmental Authority or notice from any Governmental Authority notifying the
Borrower or any of its Material Subsidiaries of a hearing relating to such a
suspension, termination or revocation, including any request by a Governmental
Authority which commits the Borrower or any of its Material Subsidiaries to
take, or refrain from taking, any action or which otherwise could reasonably be
expected to have a Material Adverse Effect;


(iii)promptly after the receipt by a Responsible Officer of the Borrower of such
notice, notice of any material pending or threatened investigation or regulatory
proceeding (other than routine periodic investigations or reviews) by any
Governmental Authority concerning the business practices or operations of the
Borrower or any of its Material Subsidiaries which is reasonably likely to have
a Material Adverse Effect; and


(iv)promptly upon the receipt by a Responsible Officer of the Borrower of such
notice, notice of any actual material changes in the Insurance Code governing
the investment or dividend practices of insurance companies domiciled in any of
the states in which any Insurance Subsidiary is domiciled;


(d)promptly upon (i) the acquisition by the Borrower or any of its Subsidiaries
of any Person which engages in any material respect in an insurance business or
(ii) any Subsidiary of the Borrower or any of its Subsidiaries becoming engaged
in any material respect in an insurance business, a certificate of a Responsible
Officer stating that such Person or Subsidiary shall be deemed to be an
“Insurance Subsidiary” for all purposes of each Loan Document;


(e)promptly, but in any event within ten Business Days after the effective date
thereof, notice of any change in a Debt Rating by Moody's or S&P;


(f)promptly after the effective date thereof, notice of any change in the
“financial strength” rating of any Material Insurance Subsidiary by Moody's or
S&P;



38

--------------------------------------------------------------------------------




(g)promptly after the same are available, copies of each (i) annual report,
proxy or financial statement or, at the Administrative Agent's request, copies
of each other report or communication sent to the stockholders of the Borrower,
and copies of all annual, regular, periodic and special reports (including
Forms 10K, 10Q and 8K) and registration statements which the Borrower may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) without duplication, copies of any
certifications or affidavits required by the SEC in connection with the filing
of Forms 10K, 10Q and 8K;


(h)promptly after receipt thereof by the Borrower or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non‑U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any Material
Subsidiary thereof; and


(i)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Material Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) through (d) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on SyndTrak
Online or an intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”), it being understood that the
Administrative Agent and the Arrangers are utilizing SyndTrak Online with the
express understanding that neither the Administrative Agent nor the Arrangers
shall be liable for any release of confidential information to unauthorized
parties as a result of the operation or administration of SyndTrak Online, and
(b) certain of the Lenders (each a “Public Lender”) may have personnel that do
not wish to receive material non‑public information with respect to the Borrower
or its Affiliates or their respective securities of any of the foregoing and who
may be engaged in investment and other market-related activities with respect to
such Person's securities). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non‑public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information” and shall not post such
Borrower Materials on the Platform for Public Investors.
6.03    Notices. The Borrower shall promptly notify the Administrative Agent
after a Responsible Officer of the Borrower obtains knowledge of:


(a)(i) the occurrence of any event that constitutes a Default or Event of
Default, or (ii) any litigation or governmental proceeding pending against the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect;


(b)the occurrence of any of the following events affecting the Borrower or any
ERISA Affiliate to the extent that such event or events could reasonably result
in a liability of the Borrower or any of its Subsidiaries in an aggregate amount
in

39

--------------------------------------------------------------------------------




excess of $25,000,000, and deliver to the Administrative Agent a copy of any
notice with respect to such event that is filed with a Governmental Authority
and any notice delivered by a Governmental Authority to the Borrower or any
ERISA Affiliate with respect to such event:


(i)an ERISA Event;


(ii)a material increase in the contributions to, or the Unfunded Pension
Liability of, any Pension Plan since the last annual valuation date;


(iii)the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Borrower or any ERISA Affiliate; or


(iv)the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability;


(c)of any change in accounting policies or financial reporting practices by the
Borrower or any of its consolidated Material Subsidiaries that affect the
calculation of the financial covenants set forth in Section 7.09;


(d)of the receipt of any notice from any Governmental Authority of the
institution of any disciplinary proceedings against or in respect of any
Insurance Subsidiary, or the issuance of any order, the taking of any action or
any request for an extraordinary audit for cause by any Governmental Authority
which could reasonably be expected to have a Material Adverse Effect; or


(e)of any judicial or administrative order limiting or controlling the insurance
business of any Insurance Subsidiary (and not the insurance industry generally)
which has been issued or adopted and which has had, or which could reasonably be
expected to have, a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Preservation of Existence, Etc. The Borrower shall, and shall cause each
of its Material Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.02; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (c) take all reasonable action to
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect; and (d) in the case of the Borrower, engage in
no business (other than as conducted on the Closing Date) except to hold Equity
Interests of its Subsidiaries.


6.05    Maintenance of Properties. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and except in
connection with transactions permitted by Section 7.02 except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof, in
each case except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.


6.06    Maintenance of Insurance. The Borrower shall, and shall cause each of
its Material Subsidiaries to, maintain with financially sound and reputable
insurance companies which are not Affiliates of the Borrower insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.


6.07    Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all material respects with the requirements of all
Laws, orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.



40

--------------------------------------------------------------------------------




6.08    Books and Records. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain proper books of record and account, in which full,
true and correct entries sufficient to prepare financial statements in
conformity with GAAP or SAP, as applicable, consistently applied, shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.


6.09    Inspection Rights. The Borrower shall, and shall cause each of its
Material Subsidiaries to, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of their
respective properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired (provided that, so long as no Default
or Event of Default exists, the Borrower shall only be liable for the expenses
of the Administrative Agent, and only in connection with one such inspection by
the Administrative Agent during each calendar year), upon reasonable advance
notice to the Borrower; provided, however, that when a Default or an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.


6.10    Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions to refinance all indebtedness under the Existing Credit Agreement,
and for general corporate purposes, including Permitted Acquisitions and Capital
Expenditures, not in contravention of any Law or of any Loan Document.


6.11    Payment of Taxes. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge all material taxes, assessments and
governmental charges or levies upon it or upon its income or profits, or upon
any properties belonging to it, prior to the date on which material penalties
attach thereto, and all lawful material claims that, if unpaid, could reasonably
be expected to become a Lien upon any of its material properties; provided that
neither the Borrower nor any of its Subsidiaries shall be required hereunder to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings if it has maintained adequate reserves (in
the good faith judgment of the management of the Borrower) with respect thereto
in accordance with GAAP or SAP, as appropriate.


6.12    Designation of Strategic Investment Subsidiaries. If the Borrower elects
the option to designate a Strategic Investment Subsidiary as a Subsidiary which
is not a Strategic Investment Subsidiary and therefore subject such Person to
all covenants and provisions applicable to a Subsidiary, the Borrower shall give
five days prior written notice to the Administrative Agent (or such lesser
notice as agreed to by the Administrative Agent) of such election.


ARTICLE VII. NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than any indemnity or similar contingent obligation
not then accrued for which no claim has been made by the Administrative Agent or
any Lender) shall remain unpaid or unsatisfied:
7.01    Liens. The Borrower shall not, and shall not permit its Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):


(a)any Lien created under any Loan Document;


(b)Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.11;


(c)carriers', warehousemen's, mechanics', landlords', materialmen's, repairmen's
or other similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith by appropriate actions;


(d)Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business in connection with workers' compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds, reinsurance
agreements and other similar obligations incurred in the ordinary course of
business (exclusive of obligations

41

--------------------------------------------------------------------------------




in respect of the payment for borrowed money);


(e)Liens identified on Schedule 7.01;


(f)Liens consisting of pledges or deposits of cash or securities made by any
Insurance Subsidiary as a condition to obtaining or maintaining any licenses
issued to it by, or to satisfy the requirements of, any Department;


(g)Liens consisting of judgment or judicial attachment Liens (other than arising
as a result of claims under or related to Insurance Contracts, Retrocession
Agreements or Reinsurance Agreements); provided that the enforcement of such
Liens is effectively stayed or fully covered by insurance and all such Liens in
the aggregate at the time of any creation thereof do not exceed 5% of Net Worth
as of the end of the fiscal quarter immediately preceding such creation;


(h)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower;


(i)Liens securing obligations in respect of purchase money Indebtedness and
Capital Leases permitted pursuant to Section 7.04(d) on assets (and proceeds
thereof) subject to such leases; provided that (A) any such Lien on purchase
money Indebtedness or in respect of Capital Leases covers only the asset (and
proceeds thereof) subject to the Capital Lease or being acquired with the
proceeds of such purchase money Indebtedness (and other assets and proceeds
financed by the same lender or any of its affiliates under Indebtedness also
permitted under this clause (i) and (B) such purchase money Indebtedness and
Capital Leases are otherwise permitted hereunder;


(j)Liens securing obligations permitted under Sections 7.04(f) and (g), to the
extent such Liens are identified and permitted under such Section;


(k)Liens arising as a result of claims under or related to Insurance Contracts,
Reinsurance Agreements or Retrocession Agreements in the ordinary course of
business, or securing Indebtedness of Insurance Subsidiaries incurred or assumed
in connection with the settlement of claim losses in the ordinary course of
business of such Insurance Subsidiaries;


(l)Liens securing obligations permitted under Section 7.04(h).


(m)Liens on assets of a Subsidiary securing obligations owed to the Borrower or
a Subsidiary and permitted under Section 7.04(m);


(n)Liens on assets of Designated Subsidiaries securing obligations permitted
under Section 7.04(n);


(o)so long as no Default or Event of Default has occurred and is continuing at
the time such Lien is granted, other Liens on assets of the Borrower and its
Subsidiaries securing obligations of the Borrower and its Subsidiaries
(excluding Liens on assets of Strategic Investment Subsidiaries and their
respective Subsidiaries permitted under Section 7.01(u)) in an aggregate amount
not exceeding at the time of any creation thereof 10% of Net Worth as of the end
of the fiscal quarter immediately preceding such creation;


(p)leases, licenses, subleases or sublicenses granted to other Persons in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower and its Subsidiaries;


(q)Liens incurred in connection with a Permitted Accounts Securitization and
which Liens attach solely to the Transferred Assets in connection with the
incurrence of Indebtedness arising in connection with such Permitted Accounts
Securitization;


(r)Liens incurred in connection with the Permitted Synthetic Lease which are
Permitted Synthetic Lease Liens;


(s)any extension, refinancing (but not increase), renewal or replacement of the
foregoing; provided that the Liens permitted hereby shall not be spread to cover
any additional Indebtedness or property (other than a substitution of like
property);


(t)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) on commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iii) in favor of a banking institution arising as a matter of law or
contract encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; and

42

--------------------------------------------------------------------------------






(u)Liens on assets of Strategic Investment Subsidiaries and their respective
Subsidiaries securing obligations permitted under Section 7.04(o).


Any Lien permitted above may extend to the proceeds of the assets subject
thereto.
7.02    Consolidations and Mergers; Sales of Assets. The Borrower shall not, and
shall not permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of related transactions) all or any part of its assets (including
receivables, but excluding Equity Interests, and in all cases whether now owned
or hereafter acquired) to or in favor of any Person, except:


(a)(i) any Subsidiary may merge with the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or with any one or more
Subsidiaries; provided that if any transaction shall be between a Subsidiary and
a Subsidiary that is a Wholly-Owned Subsidiary, the Subsidiary that is a
Wholly-Owned Subsidiary shall be the continuing or surviving Person and (ii) the
Borrower or any Subsidiary may merge with any other Person; provided that such
merger is consummated as part of a Permitted Acquisition and the Borrower or the
applicable Subsidiary shall be the continuing or surviving Person;


(b)any Subsidiary may sell all or any part of its assets (upon voluntary
liquidation or otherwise) to the Borrower or another Subsidiary that is a
Wholly-Owned Subsidiary;


(c)the Borrower or any Subsidiary may sell, lease, convey or otherwise dispose
of assets (i) if such sale, lease, conveyance or other disposition is (A) of
portfolio Investments in the ordinary course of its business at fair market
value, (B) of obsolete, worn-out or surplus property and property no longer used
or useful in the conduct of the business of the Borrower and its Subsidiaries,
(C) a sale of property to the extent such property is exchanged for credit
against the purchase price of similar replacement property or the Net
Disposition Proceeds thereof are applied to the purchase of such replacement
property within 90 days of such sale; (D) ordinary course dispositions of
inventory, (E) ordinary course dispositions of real estate and related
properties in connection with relocation activities for employees of the
Borrower and its Subsidiaries; (F) dispositions of tangible property as part of
a like kind exchange under Section 1031 of the Code in the ordinary course of
business; (G) dispositions of real estate and related properties as part of the
resolution or settlement of claims under an Insurance Contract in the ordinary
course of business; (H) a voluntary termination of a Swap Contract; (I) leases,
subleases, licenses or sublicenses of property in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries; (J) dispositions in the ordinary course of business of
accounts receivable in connection with the collection thereof, or (K) a
Permitted Accounts Securitization and (ii) not otherwise permitted to be sold,
leased, conveyed or disposed of in clause (i) immediately preceding, provided
that (A) no Default or Event of Default shall have occurred or be continuing or
would occur after giving effect thereto, (B) all such dispositions shall be for
fair market value, and (C) the aggregate value of all assets disposed of
pursuant to this clause (ii) by the Borrower and its Subsidiaries during the
term of this Agreement shall not exceed 25% of Net Worth as of the end of any
fiscal quarter immediately preceding any such disposition; and


(d)as set forth on Schedule 7.02.


7.03    Investments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, make any Investments, except for:


(a)Investments constituting Permitted Acquisitions; and


(b)so long as (i) no Default or Event of Default has occurred and is continuing
on the date of such Investment or would result therefrom and (ii) such
Investment complies with all Legal Requirements, other Investments (excluding
Acquisitions).


7.04    Limitation on Indebtedness. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:


(a)Indebtedness incurred pursuant to this Agreement;


(b)so long as no Default or Event of Default has occurred and is continuing at
the time of the incurrence thereof or after giving effect thereto, Indebtedness
consisting of Contingent Obligations in respect of obligations of other Persons;


(c)Indebtedness identified on Schedule 7.04;


(d)so long as no Default or Event of Default has occurred and is continuing at
the time of the incurrence thereof or a

43

--------------------------------------------------------------------------------




fter giving effect thereto, Indebtedness incurred in the ordinary course of
business in connection with Capital Leases and purchase money Indebtedness;


(e)Obligations under Swap Contracts entered into for hedging purposes;


(f)Indebtedness of the Borrower and its Subsidiaries having a maturity of 92
days or less representing borrowings from a bank or banks with which the
Borrower or such Subsidiary has a depository relationship, which borrowings
shall be fully secured by Cash Equivalents purchased by the Borrower or such
Subsidiary with the proceeds of such borrowings;


(g)Obligations incurred in the ordinary course of business in connection with
relocation service transactions and secured by properties which are the subject
to such transactions;


(h)Indebtedness incurred by the Borrower or a Subsidiary to fund a Permitted
Acquisition and Indebtedness of a Person that becomes a Subsidiary after the
Closing Date pursuant to a Permitted Acquisition, which Indebtedness existed
prior to such Acquisition and was not created in contemplation thereof;


(i)Indebtedness under the Public Debentures;


(j)so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof or after giving effect thereto, unsecured
Indebtedness of the Borrower; provided that such Indebtedness (i) shall have a
stated maturity of no earlier than June 30, 2016, (ii) shall not have any
scheduled principal payments or provide for any mandatory prepayments or
redemptions or repurchases not otherwise provided to the Lenders hereunder prior
to June 30, 2016 (other than (A) by way of acceleration after default or (B) in
respect of, or upon, the conversion or mandatory prepayment of Convertible
Indebtedness); and (iii) has covenants, defaults and other terms and conditions
(other than interest rates and change of control or “fundamental change”
provisions) no more restrictive (when taken as a whole) than those contained in
this Agreement; provided further that the net cash proceeds from any such
Indebtedness shall be used to prepay Revolving Loans, if any, that are
outstanding at the time the Borrower receives such net cash proceeds (without a
mandatory corresponding reduction in the Aggregate Commitments) (it being
understood that (I) nothing in this proviso prohibits the Borrower from making
any Borrowing subsequent to or substantially simultaneous with such prepayment
if otherwise permitted by, and in accordance with, the terms of this Agreement
and (II) ”mandatory prepayment” with respect to Convertible Indebtedness
includes, and the “stated maturity” of Convertible Indebtedness does not
include, the repurchase of Convertible Indebtedness by the Borrower at the
option of the creditor of such Convertible Indebtedness (whether upon the
occurrence of specified events or conditions, on specified dates or otherwise));


(k)so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof, other secured or unsecured Indebtedness of the
Borrower and its Subsidiaries, provided the aggregate principal amount of such
Indebtedness (excluding Indebtedness of Strategic Investment Subsidiaries and
their respective Subsidiaries permitted under Section 7.04(o)) shall not exceed
at the time of the incurrence of any thereof 10% of Net Worth as of the end of
the fiscal quarter immediately preceding any such incurrence;


(l)obligations consisting of guarantees of any Subsidiary of Indebtedness of
insurance agents of an Insurance Subsidiary in an aggregate amount not to exceed
at the time of the incurrence of any thereof 3% of Net Worth as of the end of
the fiscal quarter immediately preceding such incurrence;


(m)Indebtedness of the Borrower owing to any Subsidiary, provided that the
payment of such Indebtedness is subordinate to the payment of the Obligations in
a manner satisfactory to the Administrative Agent;


(n)Non-Recourse Debt of the Designated Subsidiaries;


(o)Indebtedness of the Strategic Investment Subsidiaries and their respective
Subsidiaries, which Indebtedness may be secured by assets of the Strategic
Investment Subsidiaries or any of their respective Subsidiaries, provided in no
event shall the owner of such Indebtedness have any recourse, directly or
indirectly, to the Borrower or any of its Subsidiaries (other than the Strategic
Investment Subsidiaries and their respective Subsidiaries) or any of their
respective assets;


(p)Synthetic Lease Obligations under the Permitted Synthetic Lease and, so long
as no Default or Event of Default has occurred and is continuing at the time of
incurrence thereof, other Synthetic Lease Obligations, provided the aggregate
Attributable Indebtedness in respect of all of the foregoing shall not exceed at
the time of the incurrence of any thereof 3% of Net Worth as of the end of the
fiscal quarter immediately preceding such incurrence;



44

--------------------------------------------------------------------------------




(q)so long as no Default or Event of Default has occurred and is continuing at
the time of incurrence thereof, Indebtedness arising in connection with a
Permitted Accounts Securitization; and


(r)any extensions, renewals or refinancings (but not increases) of the
foregoing.


7.05    Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any transaction with any Affiliate
of the Borrower, except upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary than would obtain in a comparable arm's-length
transaction with a Person not an Affiliate of the Borrower or such Subsidiary;
provided that the foregoing restrictions shall not apply to (a) customary fees
paid to members of the Board of Directors of the Borrower and its Subsidiaries,
(b) transactions permitted by Section 7.06 and (c) the performance of any of the
agreements identified on Schedule 7.05.


7.06    Restricted Payments. The Borrower shall not, and shall not allow any of
its Subsidiaries to, declare or make any dividend payment or other distribution
of assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its Equity Interests, or purchase, redeem or otherwise
acquire for value any shares of any class of its Equity Interests or any
warrants, rights or options to acquire such shares, now or hereafter
outstanding, or directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness described in Section 7.04(i) or Section 7.04(j) (collectively,
“Restricted Payments”), except that (a) any Subsidiary may pay dividends and tax
sharing payments to the Persons which own its Equity Interest; (b) the Borrower
may, so long as immediately preceding and after giving effect to any such
repurchase, retirement, acquisition or purchase no Event of Default or Default
shall have occurred, repurchase, retire or otherwise acquire Equity Interests of
the Borrower or purchase any warrants, rights or options to acquire such Equity
Interests; (c) the Borrower may, so long as immediately preceding and after
giving effect to any such payment no Event of Default or Default shall have
occurred, pay cash dividends to its shareholders; (d) the Borrower may, so long
as immediately preceding and after giving effect thereto no Event of Default or
Default shall have occurred, prepay, defease, purchase, redeem or retire any
Indebtedness described in Sections 7.04(i) and 7.04(j); provided, that in any
event the Borrower may repay, prior to June 30, 2016, any principal amount upon
the conversion or mandatory prepayment of any Convertible Indebtedness as long
as such repayment complies with the immediately following sentence; and (e) the
Borrower may make payments of interest on any Convertible Indebtedness. The
repayment, prior to June 30, 2016, of any principal amount upon the conversion
or mandatory prepayment of any Convertible Indebtedness may be made (A) pursuant
to provisions that comply with Section 7.04(j)(ii), (B) if such payment is made
solely in additional debt securities (on terms reasonably acceptable to the
Administrative Agent) or equity securities or (C) if such payment is made in
cash, so long as immediately preceding and after giving effect to such payment
no Event of Default or Default shall have occurred and (x) the Borrower has
Sufficient Liquidity and (y) after giving effect to any such payment, the
Borrower is in pro forma compliance with each financial covenant set forth in
Section 7.09. Issuances by a Person of stock options, restricted stock or other
stock-based compensation to officers, directors and employees of such Person
shall not constitute Restricted Payments.


7.07    Change in Business. Other than in connection with a Permitted
Acquisition, the Borrower shall not, and shall not permit any of its Material
Subsidiaries to, engage in any material line of business substantially different
from those lines of business carried on by the Borrower and its Subsidiaries on
the date hereof and businesses directly related thereto and reasonable
extensions thereof.


7.08    Accounting Changes. The Borrower shall not, and shall not permit any of
its Material Subsidiaries to, make any change in accounting treatment or
reporting practices that affects the calculation of the financial covenants set
forth in Section 7.09, except as required by GAAP or SAP, or change the fiscal
year of the Borrower or of any Subsidiary.


7.09    Financial Covenants.


(a)Net Worth. The Borrower shall not permit its Net Worth as of the end of any
fiscal quarter to be less than the sum of (i) $2,677,000,000, plus (ii) 50% of
Net Income (in excess of zero) for the period from the beginning of the first
fiscal quarter following December 31, 2011 to the last day of the fiscal quarter
for which such determination is made, plus (iii) 50% of cumulative cash equity
contributions received by the Borrower after December 31, 2011 through the
issuance of Equity Interests.


(b)Total Debt to Total Capitalization Ratio. The Borrower shall not permit its
Total Debt to Total Capitalization Ratio to be greater than 0.35 to 1.0 at the
end of any fiscal quarter.


7.10    Restrictive Agreements, Etc. The Borrower shall not, and shall not
permit any of its Material Insurance Subsidiaries to, enter into any agreement
(other than pursuant to Legal Requirements and excluding any Loan Document)
prohibiting any of its Subsidiaries from making any payments, directly or
indirectly, to the Borrower by way of dividends, advances, repayments of loans
or advances, reimbursements and accruals or other returns on investments, or any
other agreement or arrangement which prohibits any such Subsidiary from making
any payment, directly or indirectly, to the Borrower in an aggregate amount in
excess

45

--------------------------------------------------------------------------------




of 1% of Net Worth (computed as of the end of the fiscal quarter immediately
preceding the date the agreement becomes effective) for all such agreements,
other than as a result of financial covenants in other agreements evidencing
Indebtedness permitted under Section 7.04.


7.11    Certain Amendments. The Borrower shall not agree to any amendment to the
terms and conditions of any Public Debenture or the underlying indenture related
thereto that restricts, prohibits or would otherwise adversely affect Borrower's
ability to pay and perform the Obligations in any material respect, including
any amendment that would (a) increase the interest rate on such Public
Debenture, (b) change the dates upon which payments of principal or interest are
due on such Public Debenture other than to extend such dates, (c) change any
default or event of default or financial covenant other than to delete or make
less restrictive any default or financial covenant provision therein, or add any
financial covenant with respect to such Public Debenture, (d) change the
redemption, prepayment, defeasance or repurchase provisions of such Public
Debenture other than to extend the dates therefor or to reduce the premiums (if
any) payable in connection therewith, or (e) grant any security, collateral or
guaranty to secure payment of such Public Debenture, unless, to the extent such
grant is made by the Borrower, the Administrative Agent, for the benefit of the
Banks, is granted, on a pari-passu basis, the identical security, collateral or
guaranty to secure payment of the Obligations.


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five days after the
same becomes due, any interest on any Loan, or any Facility Fee or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or


(b)Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03(a)(i),
6.09, 6.12 or Article VII applicable to it; or


(c)Other Defaults. The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date upon which a
Responsible Officer knew or reasonably should have known of such failure or
(ii) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or


(e)Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness incurred
pursuant to (x) the Public Debentures, or (y) any other Indebtedness or
Contingent Obligation (other than Indebtedness hereunder, Indebtedness under
Swap Contracts, Indebtedness permitted under Section 7.04(m), intercompany
accounts payable, and Capital Lease Liabilities or purchase money Indebtedness
with respect to which a bona fide dispute exists which is being actively
contested by the Borrower or the applicable Subsidiary) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than 3% of Net Worth as of the fiscal quarter immediately
preceding any such failure, and such failure continues after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Indebtedness or Contingent Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Indebtedness to become payable or cash collateral in respect
thereof to be demanded, excluding, however, any such event creating any right of
conversion or mandatory prepayment of any Convertible Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof (excluding any
portion thereof payable in common Equity Interests of the Borrower or such
Subsidiary) is greater than 3% of Net Worth as of the fiscal quarter

46

--------------------------------------------------------------------------------




immediately preceding any such Early Termination Date; or


(f)Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Insurance Subsidiary shall become subject to any
conservation, rehabilitation or liquidation order, directive or mandate issued
by an Governmental Authority; or


(g)Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary ceases to be Solvent, or becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; or


(h)Judgments. There is entered against the Borrower or any Material Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding 3% of Net Worth (to the extent not covered by an indemnity from a
creditworthy indemnitor or independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of 3% of Net
Worth (calculated as of the end of the fiscal quarter immediately preceding the
occurrence of such ERISA Event); (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds 3% of Net Worth
(calculated as of the end of the fiscal quarter immediately preceding the most
recent increase in Unfunded Pension Liability); or (iii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of 3% of Net Worth (calculated as of the end of the fiscal quarter
immediately preceding such failure to pay); or


(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower contests in any manner the validity or
enforceability of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or


(k)Change of Control. There occurs any Change of Control; or


(l)Loss of Licenses. Any Governmental Authority revokes, fails to renew or
suspends any License of the Borrower or any Subsidiary, which revocation,
failure or suspension has had or could reasonably be expected to have a Material
Adverse Effect, or the Borrower or any Subsidiary for any reason loses any
License which loss has had or could reasonably be expected to have a Material
Adverse Effect, or the Borrower or any Subsidiary suffers the imposition of any
restraining order, escrow, suspension or impound of funds in connection with any
proceeding (judicial or administrative) with respect to any License which
imposition has had or could reasonably be expected to have a Material Adverse
Effect; or


(m)Environmental Damages. A reasonable basis shall exist for the assertion
against the Borrower or any of its Subsidiaries or any predecessor in interest
of the Borrower or any of its Subsidiaries of (or there shall have been asserted
against the Borrower or any of its Subsidiaries) any claims or liabilities,
whether accrued, absolute or contingent, based on or arising from the
generation, storage, transport, handling or disposal of Hazardous Materials by
the Borrower or any of its Subsidiaries or predecessors thereof that, in the
judgment of the Required Lenders, are reasonably likely to be determined
adversely to the Borrower or such Subsidiary and the amount payable as a result
thereof has a Material Adverse Effect (after deducting such amounts that are
reasonably expected to be paid by other creditworthy Persons jointly and
severally liable therefor); or



47

--------------------------------------------------------------------------------




(n)Governmental Action. The Borrower or any of its Subsidiaries shall be
required by any applicable bank regulatory authority, any applicable insurance
regulatory authority or other Governmental Authority to enter into, after the
date hereof, any indenture, agreement, instrument or other arrangement
(including any capital maintenance agreement) that directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposes material adverse conditions upon the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of Investments or the Disposition of property or requires the making
of capital contributions to, or other Investments in, any such Subsidiary in an
aggregate amount which has a Material Adverse Effect.


8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and


(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;


provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.14, be
applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, expenses and
disbursements of any law firm or other external counsel and amounts payable
under Article III) payable to the Administrative Agent under the Loan Documents
in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, expenses and disbursements of any law firm
or other external counsel and amounts payable under Article III) under the Loan
Documents, ratably among them in proportion to the amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to payment of that portion of the Obligations in respect of Swap
Contracts, ratably among the counterparties thereto, in proportion to the
respective amounts described in this clause Fifth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT



9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

48

--------------------------------------------------------------------------------




It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other

49

--------------------------------------------------------------------------------




experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub‑agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the prior consent of the
Borrower (which consent shall not be unreasonably withheld or delayed and in any
event shall not be required at any time a Default or Event of Default exists),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the prior consent of
the Borrower (which consent shall not be unreasonably withheld or delayed and in
any event shall not be required at any time a Default or Event of Default
exists), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.03(c). Upon
the appointment by the Borrower of a successor Swing Line Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender, and (b) the
retiring Swing Line Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.

50

--------------------------------------------------------------------------------






9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Co-Syndication Agents or Co-Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
ARTICLE X.
MISCELLANEOUS



10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:


(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;


(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;



51

--------------------------------------------------------------------------------




(d)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii)) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;


(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or


(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the Borrower and the
party thereto whose fees are being amended or rights or privileges thereunder
are being waived. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders (other than as a result of the Applicable Percentages
of the respective Lenders being different) shall require the consent of such
Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and extended or restated) with the written consent of the
Required Lenders, the Borrower and the Administrative Agent to (i) add one or
more additional revolving credit facilities or tranches to the existing credit
facility, and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably in the benefits of this Agreement and the other Loan Documents
with the obligations and liabilities from time to time outstanding with the
existing credit facility and tranches hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders and the Borrower, the Lenders providing such
additional credit facilities or tranches to participate in any required vote or
action required to be approved by the Required Lenders or by any other member or
percentage of Lenders hereunder, provided, however, in no event shall this
paragraph modify the provisions of Section 10.01(c).
10.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)if to the Borrower, the Administrative Agent or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

52

--------------------------------------------------------------------------------




(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise provided in this Agreement, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes and except as otherwise
provided in this Agreement, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, willful
misconduct or breach, in bad faith, of this Agreement by such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Revolving Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan

53

--------------------------------------------------------------------------------




Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as Swing Line Lender) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.12), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of one legal counsel for the Administrative Agent, one
additional counsel for all the Lenders other than the Administrative Agent and
such additional counsel as reasonably required by any Lender in light of actual
or potential conflicts of interest or the availability of different claims or
defenses, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one counsel for all the Indemnitees and such
additional counsel as reasonably required by any Indemnitee in light of actual
or potential conflicts of interest or the availability of different claims or
defenses), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby (other than costs of Lenders other
than Bank of America incurred solely in connection with the negotiation of the
initial terms of this Agreement and the execution and delivery of this
Agreement), or, in the case of the Administrative Agent (and any sub-agent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) are the result of claims
asserted against an Indemnitee by another Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

54

--------------------------------------------------------------------------------






(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Swing Line Lender or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Swing Line Lender or such Related Party, as the case may be,
such Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender's share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders' Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), or the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), or the Swing Line Lender in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee or the breach, in bad faith, of the Loan Documents by an Indemnitee
as determined by a final and non-appealable judgment of a court of competent
jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.


10.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its

55

--------------------------------------------------------------------------------




rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and


(C)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of

56

--------------------------------------------------------------------------------




the Borrower and the Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in Swing Line Loans) owing to it); provided that
(i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-

57

--------------------------------------------------------------------------------




fiduciary agent of the Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)Resignation as Swing Line Lender after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Revolving Loans pursuant to subsection (b) above, Bank of
America may, (i) upon 30 days' notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Swing Line
Lender. If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.03(c). Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.


10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority with jurisdiction over such Person or its Related Parties (including
any self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights and obligations under
this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.13(c), it being understood that any such Eligible Assignee or
Participant will be informed of the confidential nature of such Information and
will agree to keep such Information confidential, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower without breach of
any duty of confidentiality known to the Administrative Agent or such Lender.
For purposes of this Section, “Information” means all information received from
or on behalf of the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

58

--------------------------------------------------------------------------------




10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency, but not any deposits
held in a custodial, trust or other fiduciary capacity) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.


10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section

59

--------------------------------------------------------------------------------




3.06, or if any Lender is a Defaulting Lender or a Non‑Consenting Lender or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b)


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent (if such amendment, waiver or consent
continues to be under consideration at the time of such assignment).


10.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED INTO PURSUANT TO
SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


(b)SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN document, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH nEW yORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(c)WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

60

--------------------------------------------------------------------------------






(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, the other Lead
Arrangers and the Lenders are arm's-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger, the other Lead Arrangers and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arranger, each other Lead Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger, any other
Lead Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the other Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Arranger, any other
Lead Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arranger, the other Lead Arrangers or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the Act.


10.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



61

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
FIDELITY NATIONAL FINANCIAL, INC.
By: /s/ George P. Scanlon    
Name: George P. Scanlon    
Title:    Chief Executive Officer
bank of america, n.a., as
Administrative Agent
By: /s/ Aamir Saleem    
Name: Aamir Saleem    
Title:     Vice President
bank of america, n.a., as a Lender and Swing Line Lender
By: /s/ Debra Basler    
Name: Debra Basler    
Title:     Managing Director
JPMORGAN CHASE BANK, n.a.
By: /s/ Kristen M. Murphy     
Name: Kristen M. Murphy     
Title:     Vice President
U.S. BANK NATIONAL ASSOCIATION
By: /s/ James F. Cooper    
Name: James F. Cooper    
Title:     Senior Vice President
WELLS FARGO BANK, national association
By: /s/ Grainne M. Pergolini    
Name: Grainne M. Pergolini     
Title: Director     
BANK OF THE WEST
By: /s/ Ed Palomo     
Name: Ed Palomo     
Title:     Vice President



62

--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.
By: /s/ Todd Senger     
Name: Todd Senger     
Title: Managing Director     
CITIBANK, N.A.
By: /s/ Thomas Christopher     
Name: Thomas Christopher     
Title: Senior Vice President     
FIFTH THIRD BANK, an Ohio Banking Corporation
By: /s/ John A. Marian    
Name: John A. Marian     
Title: Vice President     
REGIONS BANK
By: /s/ Louis Costanza     
Name: Louis Costanza     
Title: Vice President     
UNION BANK, N.A.
By: /s/ Frank Herrera     
Name: F. Frank Herrera     
Title: Senior Vice President     
COMERICA BANK
By: /s/ William G. Ericas    
Name: William G. Ericas    
Title: Vice President    
PNC BANK NATIONAL ASSOCIATION
By: /s/ Nicole Limberg    
Name: Nicole Limberg    
Title: Vice President    
RBS CITIZENS, N.A.
By: /s/ Michael Davenport    
Name: Michael Davenport     
Title: Vice President     

63

--------------------------------------------------------------------------------






CAPITAL ONE, N.A.
By: /s/ Jacob J. Villere    
Name: Jacob J. Villere    
Title: Vice President - US Corporate Banking     
CITY NATIONAL BANK
By: /s/ Bill Kelly    
Name: Bill Kelly    
Title: Vice President     
COMPASS BANK
By: /s/ Susanna Campulano     
Name: Susanna Campulano     
Title: Vice President    
KEYBANK NATIONAL ASSOCIATION
By: /s/ Brian P. Fox     
Name: Brian P. Fox    
Title: Vice President     
CHANG HWA COMMERCIAL BANK, LTD., new york branch
By: /s/ Eric Y.S. Tsai    
Name: Eric Y.S. Tsai     
Tile: Vice President & General Manager     
BANK OF HAWAII
By: /s/ Donovan Koki     
Name: Donovan Koki     
Title: Senior Vice President     
BOKF, N.A. dba bank of texas
By: /s/ Janet L. Peevey     
Name: Janet L. Peeve    
Title: Senior Vice President     







64

--------------------------------------------------------------------------------




FIRST COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
By: /s/ Jenn-Hwa Wang    
Name: Jenn-Hwa Wang    
Title: Vice President & General Manager    
HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY
By: /s/ Henry Hsieh    
Name: Henry Hsieh    
Title: Assistant Vise President    

















65

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$65,000,000
8.125%
JPMorgan Chase Bank, N.A.
$65,000,000
8.125%
U.S. Bank National Association
$65,000,000
8.125%
Wells Fargo Bank, National Association
$65,000,000
8.125%
Bank of the West
$50,000,000
6.25%
BMO Harris Bank N.A.
$50,000,000
6.25%
Citibank, N.A.
$50,000,000
6.25%
Fifth Third Bank, an Ohio Banking Corporation
$50,000,000
6.25%
Regions Bank
$50,000,000
6.25%
Union Bank, N.A.
$50,000,000
6.25%
Comerica Bank
$35,000,000
4.375%
PNC Bank National Association
$35,000,000
4.375%
RBS Citizens, N.A.
$35,000,000
4.375%
Capital One, N.A.
$20,000,000
2.5%
City National Bank
$20,000,000
2.5%
Compass Bank
$20,000,000
2.5%
KeyBank National Association
$20,000,000
2.5%
Chang Hwa Commercial Bank, Ltd., New York Branch
$15,000,000
1.875%
Bank of Hawaii
$10,000,000
1.25%
BOKF, N.A. dba Bank of Texas
$10,000,000
1.25%
First Commercial Bank, Ltd., Los Angeles Branch
$10,000,000
1.25%
Hua Nan Commercial Bank, Ltd. New York Agency
$10,000,000
1.25%
Total
$800,000,000
100%




--------------------------------------------------------------------------------






SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS


Transactions described in the Schedule TO filed by Fidelity National Financial,
Inc. on February 27, 2012, as amended, relating to the offer to purchase for
cash all outstanding shares of common stock of O'Charley's Inc. at $9.85 net per
share by Fred Merger Sub, Inc., an indirect, wholly-owned subsidiary of Fidelity
National Financial, Inc.
    



--------------------------------------------------------------------------------






SCHEDULE 5.06
EXISTING LITIGATION


See the Form 10-K filed with the United States Securities and Exchange
Commission on February 23, 2012, by Fidelity National Financial, Inc. relating
to the fiscal year ended December 31, 2011.
See the Form 10-K filed with the United States Securities and Exchange
Commission on February 29, 2012, by O'Charley's Inc. relating to the fiscal year
ended December 25, 2011.



--------------------------------------------------------------------------------






SCHEDULE 5.12
ERISA MATTERS
NONE







--------------------------------------------------------------------------------






SCHEDULE 5.14
SUBSIDIARIES
* Denotes a Material Subsidiary
** Denotes an Insurance Subsidiary
*/** Denotes a Subsidiary that is both a Material Subsidiary and an Insurance
Subsidiary
ABRH, LLC
AIS Alamo Insurance Services, Inc.
Alamo Title Company
Alamo Title Company of Harris County, Inc.
Alamo Title Company of Tarrant County, Inc.
Alamo Title Holding Company
**Alamo Title Insurance
Alamo Title of Travis County, Inc.
Alexander Title Agency, Incorporated
All Counties Courier, Inc. (25%)
Amarillo Data, Inc. (66.6%)
AMC Settlement Services, LLC (22%)
American Heritage Title Agency, Inc.
American Title Company
American Title Group, Inc.
APEX Title Insurance Corporation
ATM Holdings, Inc.
Austin Title Company
Bancserv, LLC
Baton Rouge Title Company, Inc.
BHC&M, Ltd.
California Land Title Company
Cancellation Services, Inc.
Capitol Abstract and Title Company
Cascade Timberlands LLC (70.72%)
Cascade Timberlands (Gilchrist) LLC (70.22%)
Cascade Timberlands (Hamilton) LLC (70.22%)
Cascade Timberlands (Olympic) LLC (70.22%)
Cascade Timberlands (Oregon) LLC (70.22%)
Castle Escrow Holdings, LLC
Central Ohio Elite Title, LLC
CFS Title Insurance Agency, LLC (50%)
Charter Title Company-Galveston, L.C.
Charter Title/Sugarland, Ltd. (80%)
Chase Equipment Exchange, LLC
Chase Vehicle Exchange, Inc.
Chelsea Title Company
Chicago Escrow, Inc.
Chicago Heritage Insurance Services, Inc.
Chicago Land Agency Services, Inc. (49.9%)
Chicago Title Agency Holding, LLC
Chicago Title Agency, Inc.
*Chicago Title and Trust Company
Chicago Title Company
Chicago Title Company, LLC
Chicago Title Company of Amarillo, LLC
Chicago Title Company of Austin, LLC
Chicago Title Company of Houston, LLC
Chicago Title Company of Oregon
Chicago Title Company of San Antonio, LLC



--------------------------------------------------------------------------------




Chicago Title Company of Washington
Chicago Title Costa Rica S.A.
*/**Chicago Title Insurance Company
Chicago Title Insurance Services, LLC
Chicago Title Land Trust Company
Chicago Title of Colorado, Inc.
Chicago Title of Michigan, Inc.
Chicago Title of Montana, LLC
Chicago Title of Nevada, Inc.
Chicago Title of Ohio, Inc.
Chicago Title of Texas, LLC
Chicago Title of the Florida Keys, Inc. (85%)
Coastline Title Agency, LLC (49%)
Colonial Title & Abstract Service, LLC (20%)
Commerce Velocity, Private Limited
Commercial Settlements, Inc.
Commonwealth Capitol City Title, Inc.
Commonwealth Espanola Title & Abstract, Inc.
Commonwealth Fidelity Insurance Services, LLC
Commonwealth Land Title Company
Commonwealth Land Title Company, LLC
**Commonwealth Land Title Insurance Company
Commonwealth Land Title Insurance Services, LLC
Commonwealth Lawyers Title Agency Holding, LLC
Commonwealth Lawyers Title Company of New Mexico
Commonwealth Title of Houston, Inc.
Congress Abstract Corporation
Construction Disbursements LLC
Contract Servicing, LLC
CTC GP, LLC
CTC LP, LLC
CT/Nevada Holding Company
Decatur Title Company, L.L.C.
Default Resolution Network, LLC
Diversified Title Agency, LLC (55.5%)
DO Holding Company, Inc.
DRN Solutions, LLC
Duval Holdings, Inc.
Duxford Escrow, Inc. (50.1%)
E-Paperless File, LLC (50%)
Ecosphere Energy Services, LLC (19%)
EC Purchasing.com, Inc.
Executive Title Agency Corp.
Fidelity Affiliates, LLC
Fidelity Asset Management, Inc.
Fidelity Global Solutions Costa Rica, S.A.
Fidelity Inspection & Consulting Services, Inc.
Fidelity National Agency Solutions of Arkansas, LLC
Fidelity National Claims Services, Inc.
Fidelity National Commerce Velocity, LLC
Fidelity National de Mexico Administrative Services Company, S. de R.L. de C.V.
Fidelity National Disclosure Source, LLC
Fidelity National Escrow Services, S. de R.L. de C.V.
**Fidelity National Home Warranty Company
**Fidelity National Insurance Company
Fidelity National Management Services, LLC
**Fidelity National Property and Casualty Insurance Company
Fidelity National Services, Inc.
Fidelity National Special Opportunities, Inc.



--------------------------------------------------------------------------------




Fidelity National Technology Imaging, LLC
Fidelity National Timber Resources, Inc.
Fidelity National Title Agency, Inc. (Arizona)
Fidelity National Title Agency, Inc. (Texas)
Fidelity National Title Agency Holding, LLC
Fidelity National Title Agency of Nevada, Inc.
Fidelity National Title Agency of Pinal County, Inc.
Fidelity National Title & Escrow of Hawaii, Inc.
*Fidelity National Title Company (California)
Fidelity National Title Company (Colorado)
Fidelity National Title Company, LLC
Fidelity National Title Company of California
Fidelity National Title Company of Flathead Valley, LLC
Fidelity National Title Company of Houston, LLC
Fidelity National Title Company of Oregon
Fidelity National Title Company of Washington, Inc.
Fidelity National Title de Mexico, S.A. de C.V.
*Fidelity National Title Group, Inc.
Fidelity National Title Group of Puerto Rico, Inc.
Fidelity National Title Insurance Agency of Coconino, Inc.
*/**Fidelity National Title Insurance Company
Fidelity National Title Insurance Services, LLC
Fidelity National Title of Florida, Inc.
Fidelity National Title of New Mexico, Inc.
Fidelity Newport Holdings, LLC
Fidelity Residential Solutions, Inc.
Fidelity Title (Europe) SA
FIP Title Agency, LLC (50.1%)
First National Financial Title Services of Alabama, Inc.
First National Title, LLC
First Partners Title Agency, LLC (51.5%)
First Title Corporation of Alabama, Inc.
First Title, LLC
FNF Business Process Outsourcing Services India Private Limited (99.9%)
FNF Canada Company
FNF EastOps, LLC
FNF Escrow Holdings, LLC
FNF Escrow Holdings II, LLC
FNF GTSP I, LLC
FNF Intellectual Property Holdings, Inc.
FNF International Holdings, Inc.
FNF International, Mauritius
FNF LC Insurance Agency, Inc.
FNF Security Acquisition, Inc.
FNF Servicing, Inc.
FNF Title (Brazil) Consultoria Em Seguros Ltda.
FNF Title Holding Company Limited (Malta)
FNF Title Insurance Company Limited (Malta)
FNF Title International Holding Company
FNF UTC, LLC
FNF WestOps, LLC
FNIS Insurance Services, Inc.
FNMS Management Services, Inc.
FNTG Holdings, LLC
FNTG Holdings, Inc.
FNTG National Record Centers, Inc.
FNTS Holdings, Inc.
Fortuna Service Company, LLC
FRA Real Estate Assistance, Inc.



--------------------------------------------------------------------------------




Fred Merger Sub
FT Valuation Services, LLC
Great Northern Title Agency, LLC (66.75%)
Greenridge Title Agency, LLC (50%)
GulfAtlantic Title of Lawyers, Inc.
Hamilton Office LLC (70.22%)
Harbour Title Company (50%)
Heritage American Insurance Services, Inc.
HL Title Agency LLC (51%)
Hogan Motor Leasing Exchange, LLC
Imaged Library Co, L.L.C. (38.3%)
Index Group, Ltd. (49.9%)
Indiana Residential Nominee Services, LLC
Information Advantage, Inc. (49%)
Integrity Title Agency of Ohio & Michigan, Ltd. (50.1%)
Interfirst Escrow, Inc. (51%)
Investment Property Exchange Services, Inc.
IPX1031 LLC
Island Title Company
Joint Plant of San Mateo County II, LLC (25%)J. Rockcliff, Inc.
Lake County Trust Company
Lake First Title Agency, LLC (61.9%)
Lakeland Title Services, Inc.
Lake Michigan Title Agency, LLC (49.9%)
Land Canada Limited (51%)
Land Title Agency, Inc.
Land Title of Kitsap County (44.587%)
LandAmerica American Title Company
LandAmerica Charter Title Company
LandAmerica Commonwealth Title of Dallas, Inc.
LandAmerica (Europe) Sarl (5%)
LandAmerica Lawyers Title of Amarillo, Inc.
LandAmerica Lawyers Title of El Paso, Inc.
LandAmerica Partners Title Company
LaSalle County Title Company, L.L.C.
Lawyers Holding Corporation
Lawyers Insurance Services, LLC
Lawyers Title Canada Corporation
Lawyers Title Company
Lawyers Title Company, LLC
Lawyers Title of Arizona, Inc.
Lawyers Title of Nevada, Inc.
Lawyers Title of Oregon, LLC
Lawyers Title Realty Services, Inc.
LC Investment Corporation
Lenders Title Agency, LLC (50.1%)
Longworth-Insured Title Agency, L.L.C. (51%)
LTIC Alliance LLC
Maine Residential Nominee Services, LLC
Manchester Development Corporation
Massachusetts Residential Nominee Services, LLC
Marble Title Company (12%)
McHenry County Title Company
McLean County Title Company
McNamara, LLC
Memphis, TN Joint Plant, LLC (33.33%)
Mercury Settlement Services of Utah, Inc.
MGEN Services Corp.
Midwest Title Company



--------------------------------------------------------------------------------




Miller Leasing Exchange, LLC
Mission Trails Escrow, Inc. (51%)
Mortgage Resolution Services, Inc.
National Alliance Marketing Group, Inc.
National Link, L.L.C. (49.5%)
National Link, L.P. (49.8%)
NationalLink Market Analysis, LLC
NationalLink of Alabama, L.L.C.
NationalLink Valuations, LLC
National Residential Nominee Services Inc.
National Residential Nominee Services of Canada, Inc.
National Safe Harbor Exchanges
Nationwide Settlement Source, L.L.C.
Nationwide Settlement Source, L.P.
New Market Title Agency, LLC (50.1%)
New York Land Services, Inc.
NextAce Corporation (74%)
Nipomo Acquisition, LLC
Outsourcing Architects Canada Ltd.
Pacific Coast Title Company (40%)
Pacific Union International, Inc. (19.9%)
PC Agent Group, Inc.
Pioneer National Title Company
Portland Title Agency, LLC
PowerLink Escrow Company, Inc.
PowerLink General Partner, LLC (51%)
PowerLink Market Analysis, LLC
PowerLink Settlement Services of Alabama, LP
PowerLink Settlement Services, LP
PowerLink Valuations, LLC
Property Insight, LLC
Prosperity East Title Agency, LLC (64.912%)
Real Estate Index, Inc.
Real Estate Settlement Solutions, L.L.C.
Real Estate Settlement Solutions, L.P.
Recodat Co. (25%)
Region Title, LLC (35%)
Remy International, Inc. (47%)
Residential Essentials, LLC
Residential Facilitators, LLC
River Valley Abstract & Title, Inc.
Rockcliff Referral Network, Inc.
Rock Creek Golf Club Idaho, LLC
Rock Creek Idaho Development, LLC
Rock Creek Idaho Holdings, LLC
Rocky Mountain Aviation, Inc.
Rocky Mountain Support Services, Inc.
S-K-L-D Title Services, Inc.(40.35%)
S.D.C. Title Agency, LLC (50.1%)
Security Title Agency, Inc.
Security Title Company, LLC
Security Title Guaranty Co.
Security Union Insurance Services, Inc.
ServiceLink Asset Management Solutions, LLC
ServiceLink Default Abstract Solutions, LLC
ServiceLink, Inc.
ServiceLink, LLC
ServiceLink Management Company, Inc.
ServiceLink Market Analysis, LLC



--------------------------------------------------------------------------------




Service Link of Arkansas, LLC
Service Link of Texas, LLC
ServiceLink Title Company of Alabama, LLC
ServiceLink of Utah, LLC
ServiceLink Valuation Solutions, LLC
SoftPro, LLC
Solaris Escrow, Inc. (51%)
Southwest Michigan Title Agency, LLC (50%)
Star One Title Agency, LLC (51%)
Strategic Property Investments, Inc.
Stetler Title Agency, LLC (50%)
STS Agency LLC
Superior Data Services, Inc.
The Coop Shop, LLC
The Folded Flag Foundation
The Indianapolis Joint Plant Partnership (33.33%)
The Maryland Title Guarantee Company
The Title Company of Canada, Limited
The Title Guarantee Company
Ticor Asset Management, LLC
Ticor Financial Company
Ticor Title Abstract of New York, Inc.
Ticor Title Company
Ticor Title Company of California
Ticor Title Company of Oregon
Ticor Title Insurance Company Limited
Ticor Title of Colorado, Inc.
Ticor Title of Nevada, Inc.
Ticor Title of Washington, Inc.
Title Accounting Services Corporation
Title Closing Services, LLC (17.5%)
Title Data, Inc. (21%)
Title Guarantee Company of Rhode Island
Title Reinsurance Company (62.6%)
Title Services, Inc.
Title Tax, Inc.
Transnation Title & Escrow, Inc.
TransOhio Residential Title Agency Ltd. (20%)
Tri County Title Plant Association (37.5%)
United Financial Management Company
United Land Title Agency, LLC (50.1%)
United Rentals Exchange, LLC
United Title Company, Inc.
United Title of Nevada, Inc.
USA Digital Solutions, Inc.
UTC Capital Group, Inc.
Vermont Residential Nominee Services, LLC
Vicente Escrow Company
Village Resort, LLC
VIP Title Agency II, LLC (51%)
Vision Global Solutions, LLC
Welles Bowen Title Agency, LLC (50.1%)
Woodland Title Agency, LLC (40%)
O'Charley's Inc.
99 Commissary, LLC
99 Restaurants, LLC
99 Restaurants of Boston, LLC
99 Restaurants of Massachusetts
99 Restaurants of Vermont, LLC



--------------------------------------------------------------------------------




99 West, Inc.
Air Travel Services, Inc.
DFI, Inc.
JFC Enterprises, LLC
O'Charley's Finance Company, Inc.
O'Charley's Management Company, Inc.
O'Charley's Restaurant Properties, LLC
O'Charley's Service Company, Inc.
O'Charley's Sports Bar, Inc.
OCI, Inc.
OPI, Inc.
SRLS LLC 5001
SRLS LLC 5002
SRLS LLC 5003
SRLS LLC 5004
SRLS LLC 5005
SRLS LLC 5006
Stoney River, LLC
Stoney River Legendary Management, L.P.
Stoney River Management Company, Inc.
Wi-Tenn Restaurants, LLC
Cheezey's of Rogers, Inc.
Outreach, Inc.
The Blue Dress Social Club, Inc.



--------------------------------------------------------------------------------






SCHEDULE 7.01
EXISTING LIENS
Fidelity National Title Insurance Company
Jurisdiction
Secured Party
File Number
Filing Date
Summary Collateral Description
Additional Filings
California
Bank of America, N.A.
05-7050374657
11/30/2005
All now existing and hereafter arising right, title and interest of Debtor in
(a) that certain Safekeeping Account at Bank of America N.A., and that certain
Collateral Account at Banc of America Securities LLC; (b) all financial assets,
investment securities, instruments, cash and other property maintained in such
accounts; all original, substituted and additional documents issued with respect
to such financial assets, securities, instruments and property; and all voting
or other rights now or hereafter exercisable and all amounts of principal,
interest and other amounts payable with respect to such financial assets,
investment securities, instruments, cash and other property; (c) that certain
BANCONTROL account at Bank of America, N.A.; and (d) all proceeds of any of the
foregoing, including, without limitation, amounts payable upon the maturity of
all of the financial assets, investment securities and instruments referred to
above and all amounts received from the sale or other disposition thereof.
Continuation amendment #10-72366659 filed 06/30/10




--------------------------------------------------------------------------------




California
Comerica Bank
06-7060537034
2/23/2006
All of Debtor's present and future rights, title and interest in, to and under
Debtor's securities account(s) maintained with Comerica Securities, Inc., or
with a securities intermediary, and all Debtor's investment property contained
therein, including, without limitation, all securities and securities
entitlements, financial assets, instruments or other property contained in such
securities account(s), and all other investment property, financial assets,
instruments or other property at any time held or maintained in the securities
account(s), together with all investment property, financial assets, instruments
or other property at any time substituted therefor or for any part thereof, and
all interest, dividends, increases, profits, new investment property, financial
assets, instruments or other property and or profits, new investment property,
financial assets, instruments or other property and or other increments,
distributions or rights of any kind received on account of any of the foregoing,
and all other income received in connection therewith and all products or
proceeds thereof (whether cash or non-cash proceeds).
Continuation amendment #10-72461181 filed 09/27/10
California
Inter-tel Leasing, Inc.
08-7161098090
6/11/2008
Inter-tel CS5000 System, including all substitutions, modifications and
replacements.
 
California
Inter-tel Leasing, Inc.
08-7165944266
7/22/2008
Axxess CPU 128 System, including all substitutions, modifications and
replacements.
 
California
Wells Fargo Bank, N.A.
10-7242905545
8/26/2010
Mitsubishi Order Picker EOP15P S/N 1EOP241172 and all equipment, parts,
accessories, substitutions, additions, accessions and replacements thereto and
thereof, now or hereafter installed in, affixed to, or used in conjunction
therewith and the proceeds thereof, together with all installment payments,
insurance proceeds, other proceeds and payments due and to become due arising
from or relating to said equipment.
 




--------------------------------------------------------------------------------




California
Bank of America, N.A.
10-7254975414
12/20/2010
All now existing and hereafter arising right, title and interest of Debtor in
(a) that certain Safekeeping Account at Bank of America N.A., and that certain
Account at Merrill Lynch, Pierce, Fenner & Smith Incorporated; (b) all financial
assets, investment securities, instruments, cash and other property maintained
in such accounts; all original, substituted and additional documents issued with
respect to such financial assets, securities, instruments and property; and all
voting or other rights now or hereafter exercisable and all amounts of
principal, interest and other amounts payable with respect to such financial
assets, investment securities, instruments, cash and other property; (c) that
certain BANCONTROL account at Bank of America, N.A.; and (d) all proceeds of any
of the foregoing, including, without limitation, amounts payable upon the
maturity of all of the financial assets, investment securities and instruments
referred to above and all amounts received from the sale or other disposition
thereof.
 
Chicago Title Insurance Company
Nebraska
Bank of the West
9907531368-1
10/29/2007
All now existing and hereafter arising right, title and interest of Debtor in
(a) the proceeds of each Advance, wherever located; (b) the Treasury Investment
Services Account; (c) all Financial Instruments purchased with Advances; (d) all
amounts of principal, interest and other amounts payable with respect to such
Financial Instruments and (e) all proceeds of any of the foregoing, including,
without limitation, amounts payable upon the maturity of all such Financial
Instruments and all amounts received from the sale or other disposition thereof.
 




--------------------------------------------------------------------------------




Nebraska
Citibank (West), FSB
9907531379-4
10/29/2007
All now existing and hereafter arising right, title and interest of Debtor in
(a) that certain Account maintained by Debtor with Smith Barney, a division of
Citigroup Global Markets, Inc. (“Securities Intermediary”) (such Account, with
any replacement or additional securities account maintained by the Debtor with
Securities Intermediary being referred to herein, collectively and severally, as
the “Investment Securities Account”); (b) the proceeds of all credit extensions
made by Secured Party to Debtor, and in all securities accounts and investment
accounts in which such proceeds may be held, including without limitation, the
Investment Securities Account; (c) all investment property, securities,
instruments, cash and other property maintained in the Investment Securities
Account; all original, substituted and additional documents issued with respect
to any such securities, instruments and property; and all voting or other rights
now or hereafter exercisable and all amounts of principal, interest, dividends
and other amounts payable with respect to any such investment securities,
instruments, cash and other property; (d) that certain Account maintained in
Debtor's name with Bank and any and all monies at any time held therein and (e)
all proceeds of any of the foregoing, including, without limitation, amounts
payable upon the maturity of all of the investment securities and instruments
referred to above and all amounts received from the sale or other disposition
thereof.
Amendment #9907533323-9 filed 11/13/07 changing the secured party to Citibank,
N.A.
Nebraska
General Electric Capital Corp.
9808416117-0
9/10/2008
All equipment described in the UCC financing statement or otherwise, leased to
or financed for the Debtor by Secured Party under that certain Equipment Lease
Agreement No. 7482637-002 including all accessories, accessions, replacements,
additions, substitutions, add-ons and upgrades thereto, and any proceeds
therefrom.
 




--------------------------------------------------------------------------------




Nebraska
California Bank & Trust
9911674160-2
10/13/2011
All goods, accounts, documents, instruments, money, deposit accounts, chattel
paper, investment property, letter-of-credit rights, and general intangibles, as
those terms are defined in the Uniform Commercial Code from time to time in
effect, now or hereafter located or installed on or attached or affixed to that
certain real property located in San Diego, California (“Real Property”), or
used or intended for use in connection with or otherwise relating to the Real
Property or any Collateral (including the ownership, design, development,
construction, improvement, equipping, furnishing, use, leasing, operation,
management, occupancy, financing or sale of the Real Property or any
Collateral); and all proceeds, replacements, substitutions, products, accessions
and increases of any of the Collateral; and all other assets and personal
property of Debtor that relate to the Real Property.
 
Nebraska
California Bank & Trust
9912685359-8
2/16/2012
All goods, accounts, documents, instruments, money, deposit accounts, chattel
paper, investment property, letter-of-credit rights, and general intangibles, as
those terms are defined in the Uniform Commercial Code from time to time in
effect, now or hereafter located or installed on or attached or affixed to that
certain real property located in the City of Solana Beach, County of San Diego,
State of California (“Real Property”), or used or intended for use in connection
with or otherwise relating to the Real Property or any Collateral (including the
ownership, design, development, construction, improvement, equipping,
furnishing, use, leasing, operation, management, occupancy, financing or sale of
the Real Property or any Collateral); and all proceeds, replacements,
substitutions, products, accessions and increases of any of the Collateral; and
all other assets and personal property of Debtor that relate to the Real
Property.
 
Fidelity National Financial, Inc.




--------------------------------------------------------------------------------




Delaware
Banc of America Leasing & Capital, LLC
63,957,966
11/13/2006
One 2003 Raytheon Aircraft Company Hawker 800XP aircraft, bearing manufacturer's
serial number 258598 and U.S. Registration No. N92FT, and two Honeywell
Aerospace TFE-731-5BR aircraft engines, bearing manufacturer's serial numbers
P-107740 and P-107741, and more particularly described in Schedule A to Aircraft
Lease (S/N 258598), in which Lessee now or hereafter has rights, and all parts,
accessories, accessions and attachments thereto, and all replacements,
substitutions and exchanges (including trade-ins) for such goods, together with
proceeds of all of the foregoing, including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general intangibles, investment
property, deposit accounts, letter of credit rights and supporting obligations.
Continuation #14353259 filed on 11/11/2011
Delaware
Hewlett-Packard Financial Services Company
81,859,774
5/30/2008
All equipment and software now or hereafter acquired, which Secured Party has
leased to or financed for Debtor, including, but not limited to, computer,
printing, imaging, copying, scanning, projection and storage equipment, any and
all related peripherals, attachments, accessions, additions, general
intangibles, substitutions, supplies, replacements, and any right, title or
interest in any license for any software used to operate or otherwise installed
in any of the foregoing, and products and proceeds of all of the foregoing
(including insurance proceeds).
 




--------------------------------------------------------------------------------




Delaware
The Fifth Third Leasing Company
84,066,989
12/8/2008
All of Lessee's right, title and interest in and to: Airframe: Israel Aerospace
Industries Ltd., Gulfstream 200, Manufacturer's Serial No. 208, U.S.
Registration No. N94FT; Engines: Pratt & Whitney Canada Model 306A, Serial No.
PCE-CC0434 (left) and PCE-CC043; Auxiliary Power Unit: Honeywell, Model 36-150,
Serial No. 315; Lessee's interest in all contracts or charters or subleases of
the Airframe, Engines, Auxiliary Power Unit; all accounts and rents and profits
therefrom, and all contracts for servicing and maintenance of the Aircraft,
including, without limitation, contracts and service agreements with respect to
Engines; all avionics, equipment, parts, records, insurance proceeds, and all
replacements and substitutions of the foregoing relating to the referenced
airframe and equipment, including equipment furnished under the Sale Agreement
dated November 13, 2007, and proceeds, including insurance proceeds. Together
with all other property essential and appropriate to the operation of the
Aircraft, including but not limited to all instruments, avionics, auxiliary
power units, engines, equipment and accessories attached to and connected with
the Aircraft, all logs, books, records, manuals and other documents issued for,
or reflecting use or maintenance of the Aircraft, together with all other
attachments, accessories, accessions, additions, replacements, exchanges and
substitutions now or thereafter attached thereto and made a part thereof and any
and all insurance and/or other proceeds and products of the foregoing.
Amendment #93406060 filed 10/23/09 adding certain collateral
Delaware
Heidelberg USA, Inc.
12,050,121
5/31/2011
One (1) New PRO 68 PLATE PROC off Line
One (1) New Mini Prowash
One (1) New ProPH CtP Effluent Neutralization System


All of the above include all standard equipment.
 
Delaware
North American Communications Resource, Inc.
12,534,306
6/30/2011
Telecommunication equipment listed on the Historical Master Agreement Rider.
 




--------------------------------------------------------------------------------




Delaware
SunTrust Equity Funding, LLC, as Agent
14,094,051
10/24/2011
Certain parcels of real property; all agreements, easements, rights of way or
use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land or the Building.


The buildings, structures and improvements located or to be located on the Land,
along with all fixtures used or useful in connection with the operation of the
Property.


All right, title and interest of the Debtors in and to all unearned premiums
under insurance policies relating to the Property and the Debtor's interest in
and to all proceeds of any such insurance policies.


All right, title, and interest of the Debtors in and to (i) all consents,
licenses, building permits, certificates of occupancy and other governmental
approvals and (ii) all Plans and Specifications relating to the Property.


The Lease, all Rent and all other rents, payments, purchase prices, receipts,
revenues, issues, and profits payable under the Lease or pursuant to any other
lease with respect to the Property.


All rights, claim, interests and title of the Lessor as ground lessee under the
Ground Lease.


All proceeds of the foregoing.
 






--------------------------------------------------------------------------------






SCHEDULE 7.02
consolidations and mergers; sales of assets
Securities of Remy International, Inc. to be sold pursuant to a registration
statement on Form S-1 filed by Remy International, Inc. with the Securities and
Exchange Commission on March 25, 2011, as amended.
Reorganization of Fidelity Newport Holdings, LLC and O'Charley's Inc. pursuant
to a Memorandum of Understanding dated March 31, 2012 among Fidelity National
Financial, Inc., Newport Global Opportunities Fund and Fidelity Newport
Holdings, LLC.



--------------------------------------------------------------------------------






SCHEDULE 7.04
EXISTING INDEBTEDNESS
($ in millions)


 
December 31, 2012
Unsecured notes, net of discount, interest payable semiannually at 5.25%, due
March, 2013.
$236.4
Unsecured notes, net of discount, interest payable semiannually at 6.6%, due
May, 2017.
299.8
Unsecured convertible notes, net of discount, interest payable semi-annually at
4.25%, due August 2018


Other promissory notes with various interest rates and maturities
279.5






0.1
 
 
Total
$815.8



Note payable from Village Resorts LLC to Chicago Title Insurance Company in the
amount of $19,182,520.
Debt obligations of O'Charley's Inc. and Fidelity Newport Holdings, LLC and/or
its subsidiaries described in the Memorandum of Understanding dated March 31,
2012 among Fidelity National Financial, Inc., Newport Global Opportunities Fund
and Fidelity Newport Holdings, LLC.
Note payable in the amount of $146,392,160 payable by Fred Merger Sub, Inc. to
O'Charley's Inc. pursuant to the exercise of the Top Up Option described in the
Offer To Purchase filed as an exhibit to Schedule TO, filed by Fidelity National
Financial, Inc. on February 27, 2012. This note will be cancelled upon the
merger of Fred Merger Sub, Inc. into O'Charley's Inc. on or about May 10, 2012.



--------------------------------------------------------------------------------






SCHEDULE 7.05
AFFILIATE TRANSACTIONS


Note payable from Village Resorts LLC to Chicago Title Insurance Company in the
amount of $19,182,520.
Reorganization of Fidelity Newport Holdings, LLC and O'Charley's Inc. pursuant
to a Memorandum of Understanding dated March 31, 2012 among Fidelity National
Financial, Inc., Newport Global Opportunities Fund and Fidelity Newport
Holdings, LLC.



--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: Michael Gravelle, Executive Vice President, General Counsel and
Corporate Secretary
Telephone: (904) 438-6024
Facsimile: (904) 438-6032
Electronic Mail: MGravelle@fnf.com
Website Address:www.fnf.com
U.S. Taxpayer Identification Number: 16-1725106


ADMINISTRATIVE AGENT:
Administrative Agent's Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
TX1-492-14-12
Dallas, Texas 75202-3714
Attention:    Nita Hickson
Telephone:    (214) 209-9126
Telecopier:    (214) 290-9478
Electronic Mail: nita.hickson@baml.com
Account No.:     001292000883
Ref:        Fidelity National Financial, Inc.
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
CA5-701-05-19
San Francisco, California 94103-1399
Attention:     Aamir Saleem
Telephone:     (415) 436-2769



--------------------------------------------------------------------------------




Telecopier:     (415) 503-5089
Electronic Mail:     aamir.saleem@baml.com
SWING LINE LENDER:
Bank of America, N.A.
901 Main Street
TX1-492-14-12
Dallas, Texas 75202-3714
Attention:    Nita Hickson
Telephone:    (214) 209-9126
Telecopier:    (214) 290-9478
Electronic Mail: nita.hickson@baml.com
Account No.:     001292000883
Ref:        Fidelity National Financial, Inc.



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF REVOLVING LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 16, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fidelity National
Financial, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.
The undersigned hereby requests (select one):
A Borrowing of Revolving Loans     A conversion or continuation of Loans
1.    On                         (a Business Day).
2.    In the amount of $                .
3.    Comprised of                     .
[Type of Revolving Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of     months.
The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
FIDELITY NATIONAL FINANCIAL, INC.






By:                    
Name:            
Title:            


    



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 16, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fidelity National
Financial, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On _______________________________________ (a Business Day).
2.    In the amount of $_________________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.03(a) of the Agreement.
FIDELITY NATIONAL FINANCIAL, INC.






By:                    
Name:            
Title:            





--------------------------------------------------------------------------------






EXHIBIT C
FORM OF REVOLVING LOAN NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit Agreement, dated as of
April 16, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Revolving Loan Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Revolving Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Revolving Loan Note and
endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non‑payment of this Revolving Loan Note.
THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF New York.
FIDELITY NATIONAL FINANCIAL, INC.


By:                    
Name:            
Title:            





--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________






--------------------------------------------------------------------------------






EXHIBIT D
FORM OF SWING LINE NOTE
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of BANK OF AMERICA, N.A. (the “Swing Line Lender”) or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to the Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of April 16, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent's Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Swing Line Loans made by the Swing Line Lender shall be evidenced
by one or more loan accounts or records maintained by the Swing Line Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non‑payment of this Swing Line Note.
THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF New York.
FIDELITY NATIONAL FINANCIAL, INC.




By:                    
Name:            
Title:            



--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________
__________




--------------------------------------------------------------------------------






EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ____________,
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 16, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Fidelity National
Financial, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                             of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year‑end financial statements]
1.    Attached hereto as Schedule 1 are the year‑end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter‑end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition and results of operations of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to ordinary, good faith year‑end audit adjustments and the absence
of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
‑‑or‑‑



--------------------------------------------------------------------------------




[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrower contained in Article V
of the Agreement (excluding Sections 5.05(d) and 5.06), and any representations
and warranties of the Borrower that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, ______.
FIDELITY NATIONAL FINANCIAL, INC.






By:                    
Name:            
Title:            
For the Quarter/Year ended ___________________(“Statement Date”)



--------------------------------------------------------------------------------




SCHEDULE 2
to the Compliance Certificate
($ in 000's)
I.Section 7.09(a) -Net Worth.
 
A.Actual Net Worth at Statement Date:
$__________
B.
$2,677,000
C.50% of Net Income (in excess of zero) for the period from the beginning of the
first Fiscal Quarter following December 31, 2011 to the last day of the Fiscal
Quarter for which such determination is made:
$__________
D.50% of cumulative cash equity contributions received after December 31, 2011
through the issuance of Equity Interests:
$__________
E.Minimum required Net Worth
($2,677,000 + I.C. + I.D.):
$__________
F.Excess (deficient) for covenant compliance (Line I.A. - I.E.):
$__________
 
 
II.Section 7.09 (b) - Total Debt to Total Capitalization Ratio.
 
A.Total Debt (including any Strategic Investment Subsidiary and its
Subsidiaries):
 
1.Applicable Debt at such time:
$__________
2.Noncontingent reimbursement or payment obligations in respect of items
referred to in clause (b) of the definition of Indebtedness contained in the
Agreement at such time:
$__________
3.Contingent Obligations in respect of Applicable Debt of another Person at such
time:
$__________
4.Non-Recourse Debt of the Designated Subsidiaries:
$__________
5.Total Debt (Lines II.A.1. + II.A.2. + II.A.3. - II.A.4.):
$__________
B.Total Capitalization:
 
1.Net Worth:
$__________
2.Total Debt (Line II.A.5.):
$__________
3.Total Capitalization (Lines II.B.1. + II.B.2.):
$__________
C.Total Debt to Total Capitalization Ratio (Line II.A.5. Line II.B.3.):
 to 1
D.Maximum Total Debt to Total Capitalization Ratio:
0.35 to 1






--------------------------------------------------------------------------------






EXHIBIT F-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:    ______________________________
2.
Assignee:    ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]    Select as applicable. ]

3.    Borrower:    Fidelity National Financial, Inc.
4.
Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Credit Agreement

5.
Credit Agreement: The Second Amended and Restated Credit Agreement, dated as of
April 16, 2012 among the Borrower, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and Swing Line Lender

6.
Assigned Interest:     Amount to be adjusted by the counterparts to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.




--------------------------------------------------------------------------------




Facility
Assigned Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment and
Assumption (“Revolving Loan” and “Swing Line Loan”).
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/
Loans
Assigned
Percentage
Assigned of
Commitment/
LoansSet forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
CUSIP
Number
 
 
 
 
 
___________
$____________
$_____________
__________%
 
___________
$____________
$_____________
__________%
 
___________
$____________
$_____________
__________%
 

[7.Trade Date:__________________]To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:                    
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:                    
Title:









--------------------------------------------------------------------------------




[Consented to and]    To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement. Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:                    
Title:
[Consented to:]    To be added only if the consent of the Borrower and/or other
parties (e.g. Swing Line Lender) is required by the terms of the Credit
Agreement.
By:                    
Title:



--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York. To the
extent that this Assignment and Assumption is to be cleared through an
electronic clearing system, the Administrative Agent currently intends, based on
circumstances existing on the date hereof, to use the ClearPar Settlement
System, to the extent practicable and consistent with then current practice.





--------------------------------------------------------------------------------








EXHIBIT G‑1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of April 16, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Fidelity
National Financial, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as Administrative Agent and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non U.S. Person status on IRS Form W‑8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:                        
Name:                        
Title:                        


Date:                , 20[__]



--------------------------------------------------------------------------------




EXHIBIT G‑2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of April 16, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Fidelity
National Financial, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as Administrative Agent and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on IRS Form W‑8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]




By:                            
Name:                            
Title:                            


Date:                    , 20[__]



--------------------------------------------------------------------------------






EXHIBIT G‑3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of April 16, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Fidelity
National Financial, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as Administrative Agent and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W‑8BEN or (ii) an
IRS Form W‑8IMY accompanied by an IRS Form W‑8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]




By:                            
Name:                            
Title:                            


Date:                    , 20[__]



--------------------------------------------------------------------------------




EXHIBIT G‑4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of April 16, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Fidelity
National Financial, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as Administrative Agent and Swing Line Lender, and each lender
from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members  is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W‑8BEN or (ii) an IRS Form W‑8IMY accompanied by an IRS Form W‑8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:                        
Name:                        
Title:                        


Date:                , 20[__]





